                   Case 20-12602-BLS            Doc 5      Filed 10/15/20       Page 1 of 70




                             IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

                                                                )
 In re:                                                         )   Chapter 11
                                                                )
 RED REEF ALTERNATIVE INVESTMENTS,                              )   Case No. 20-12602 (___)
 LLC and EMERGENT CAPITAL, INC.,1                               )
                                                                )
                                    Debtors.                    )

                               DEBTOR EMERGENT CAPITAL, INC.’S
                              CHAPTER 11 PLAN OF REORGANIZATION




 Dated: October 15, 2020                           PACHULSKI STANG ZIEHL & JONES LLP
                                                   Richard M. Pachulski (CA Bar No. 90073)
                                                   Maxim B. Litvak (CA Bar No. 215852)
                                                   Colin R. Robinson (DE Bar No. 5524)
                                                   919 N. Market Street, 17th Floor
                                                   P.O. Box 8705
                                                   Wilmington, DE 19899-8705 (Courier 19801)
                                                   Tel: (302) 652-4100
                                                   Fax: (302) 652-4400
                                                   E-mail: rpachulski@pszjlaw.com
                                                           mlitvak@pszjlaw.com
                                                           crobinson@pszjlaw.com

                                                   Proposed Counsel for Emergent Capital, Inc.,
                                                   Debtor and Debtor-in-Possession




 1
    The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
 (0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases
 is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.
 For the avoidance of doubt, the Plan does not apply to Debtor Red Reef Alternative Investments, LLC. All
 alternatives continue to be evaluated with respect to this entity, pending expiration of the bar date.

DOCS_SF:102519.9 23629/001




 ACTIVE.125207870.02
                   Case 20-12602-BLS                    Doc 5          Filed 10/15/20             Page 2 of 70




 ARTICLE I. RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
               DEFINED TERMS........................................................................................... 1

          A.       Rules of Interpretation and Computation of Time ................................................ 1

          B.       Defined Terms ...................................................................................................... 2

 ARTICLE II. ADMINISTRATIVE AND PRIORITY TAX CLAIMS ..................................... 17

          A.       Administrative Expense Claims .......................................................................... 17

          B.       Priority Tax Claims ............................................................................................. 18

 ARTICLE III. CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS
                AND EQUITY INTERESTS ......................................................................... 18

          A.       Summary ............................................................................................................. 18

          B.       Separate Classification of Other Secured Debt Claims ...................................... 18

          C.       Elimination of Vacant Classes ............................................................................ 19

          D.       Voting; Presumptions; Solicitation in Good Faith .............................................. 19

          E.       Cramdown ........................................................................................................... 19

          F.       Classification and Treatment of Claims and Equity Interests ............................. 19

          G.       Special Provision Governing Unimpaired Claims .............................................. 23

          H.       Discharge of Claims ............................................................................................ 23

          I.       Subordinated Claims ........................................................................................... 23

 ARTICLE IV. ACCEPTANCE OR REJECTION OF THE PLAN ........................................... 24

          A.       Presumed Acceptance of Plan ............................................................................. 24

          B.       No Presumed Rejection of Plan .......................................................................... 24

          C.       Voting Classes .................................................................................................... 24

          D.       Acceptance by Impaired Classes of Claims and Equity Interests ....................... 24

          E.       Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code .................. 24


DOCS_SF:102519.9 23629/001                                    - ii -




 ACTIVE.125207870.02
                     Case 20-12602-BLS                     Doc 5           Filed 10/15/20             Page 3 of 70



                                                                                                                                           Page

 ARTICLE V. MEANS FOR IMPLEMENTATION OF THE PLAN ........................................ 24

           A.        General Settlement of Claims ............................................................................. 24

           B.        Restructuring Transactions ................................................................................. 25

           C.        Corporate Existence ............................................................................................ 26

           D.        Vesting of Assets in the Debtor .......................................................................... 27

           E.        New Indenture Documents; New Series A Notes; New Series B Notes;
                     New PPNs; New PPN Warrants; New PPN SARs; Sources of Cash for
                     Plan Distributions................................................................................................ 28

           F.        Creation of Grantor Trust; Grantor Trust Certificates; New Unvested
                     Warrants; New SARs .......................................................................................... 28

           G.        Distribution of New Series A Notes, New Series B Notes, New PPNs,
                     Grantor Trust Certificates, New Unvested Warrants, New PPN
                     Warrants, New SARs and New PPN SARs and Related Documentation .......... 28

           H.        Release of Liens, Claims and Equity Interests.................................................... 29

           I.        Organizational Documents.................................................................................. 29

           J.        Post-Effective Date Management ....................................................................... 30

           K.        Corporate Action ................................................................................................. 30

           L.        Cancellation of Notes, Certificates and Instruments........................................... 31

           M.        Cancellation of Existing Instruments Governing Security Interests ................... 32

           N.        Restructuring Transactions ................................................................................. 32

           O.        Treatment of Vacant Classes .............................................................................. 32

 ARTICLE VI. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
               LEASES ......................................................................................................... 32

           A.        Assumption and Rejection of Executory Contracts and Unexpired
                     Leases .................................................................................................................. 32

DOCS_SF:102519.9 23629/001                                       - iii -




 ACTIVE.125207870.02
                   Case 20-12602-BLS                      Doc 5         Filed 10/15/20              Page 4 of 70



                                                                                                                                         Page

          B.       Assumption and Assignment of Executory Contracts or Unexpired
                   Leases .................................................................................................................. 33

          C.       Claims on Account of the Rejection of Executory Contracts or
                   Unexpired Leases ................................................................................................ 34

          D.       Cure of Defaults for Assumed Executory Contracts and Unexpired
                   Leases .................................................................................................................. 34

          E.       Assumption of Director and Officer Insurance Policies ..................................... 35

          F.       Indemnification Provisions ................................................................................. 35

 ARTICLE VII. PROVISIONS GOVERNING DISTRIBUTIONS............................................ 35

          A.       Dates of Distributions ......................................................................................... 35

          B.       Distribution Agent .............................................................................................. 36

          C.       Cash Distributions............................................................................................... 37

          D.       Rounding of Payments ........................................................................................ 37

          E.       Distributions on Account of Claims Allowed After the Effective Date ............. 37

          F.       General Distribution Procedures ......................................................................... 37

          G.       Address for Delivery of Distributions................................................................. 38

          H.       Undeliverable Distributions and Unclaimed Property ........................................ 38

          I.       Withholding Taxes .............................................................................................. 38

          J.       Setoffs ................................................................................................................. 38

          K.       Surrender of Cancelled Instruments or Securities .............................................. 39

          L.       Lost, Stolen, Mutilated or Destroyed Securities ................................................. 39

 ARTICLE VIII. PROCEDURES FOR RESOLVING CONTINGENT,
                UNLIQUIDATED AND DISPUTED CLAIMS ............................................ 39

          A.       Disputed Claims .................................................................................................. 39

DOCS_SF:102519.9 23629/001                                     - iv -




 ACTIVE.125207870.02
                   Case 20-12602-BLS                     Doc 5         Filed 10/15/20               Page 5 of 70



                                                                                                                                        Page

          B.       Procedures Regarding Disputed Claims ............................................................. 40

          C.       Allowance of Claims........................................................................................... 40

 ARTICLE IX. CONDITIONS PRECEDENT TO THE EFFECTIVE DATE .......................... 41

          A.       Conditions Precedent to the Effective Date ........................................................ 41

          B.       Waiver of Conditions .......................................................................................... 43

          C.       Substantial Consummation ................................................................................. 43

          D.       Effect of Non-Occurrence of Conditions to Consummation .............................. 43

 ARTICLE X. RELEASE, INJUNCTION AND RELATED PROVISIONS ............................. 43

          A.       General ................................................................................................................ 43

          B.       Release ................................................................................................................ 43

 ARTICLE XI. THIRD PARTY RELEASE BY HOLDERS OF CLAIMS AND
               EQUITY INTERESTS ................................................................................... 45

          A.       Discharge of Claims ............................................................................................ 46

          B.       Exculpation ......................................................................................................... 46

          C.       Injunction ............................................................................................................ 46

 ARTICLE XII. BINDING NATURE OF PLAN ....................................................................... 47

 ARTICLE XIII. RETENTION OF JURISDICTION ................................................................. 47

 ARTICLE XIV. MISCELLANEOUS PROVISIONS ................................................................ 49

          A.       Dissolution of the Committee ............................................................................. 49

          B.       Payment of Statutory Fees .................................................................................. 49

          C.       Payment of Fees and Expenses of Senior Secured Notes Trustee and
                   Convertible Unsecured Notes Trustee ................................................................ 49

          D.       Modification of Plan ........................................................................................... 49

DOCS_SF:102519.9 23629/001                                     -v-




 ACTIVE.125207870.02
                   Case 20-12602-BLS                     Doc 5          Filed 10/15/20              Page 6 of 70



                                                                                                                                        Page

          E.       Revocation of Plan .............................................................................................. 49

          F.       Entire Agreement ................................................................................................ 50

          G.       Closing of Chapter 11 Case ................................................................................ 50

          H.       Successors and Assigns....................................................................................... 50

          I.       Reservation of Rights.......................................................................................... 50

          J.       Further Assurances.............................................................................................. 51

          K.       Nonseverability ................................................................................................... 51

          L.       Service of Documents ......................................................................................... 51

          M.       Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of
                   the Bankruptcy Code........................................................................................... 52

          N.       Consent Rights .................................................................................................... 52

          O.       Governing Law ................................................................................................... 52

          P.       Tax Reporting and Compliance .......................................................................... 52

          Q.       Schedules ............................................................................................................ 52

          R.       Conflicts .............................................................................................................. 53

          S.       Controlling Document ........................................................................................ 53

          T.       Confirmation Request ......................................................................................... 53




DOCS_SF:102519.9 23629/001                                     - vi -




 ACTIVE.125207870.02
                   Case 20-12602-BLS       Doc 5    Filed 10/15/20      Page 7 of 70




                              DEBTOR EMERGENT CAPITAL, INC.’S
                             CHAPTER 11 PLAN OF REORGANIZATION

         EMERGENT CAPITAL, INC., as a debtor and debtor in possession in the above-
 captioned case (the “Debtor”), proposes the following chapter 11 plan of reorganization (the
 “Plan”) for, among other things, the resolution of the outstanding Claims against, and Equity
 Interests in, the Debtor.

          Unless otherwise noted, capitalized terms used in this Plan have the meanings set forth in
 Article I of the Plan. The Debtor is the proponent of this Plan within the meaning of
 section 1129 of the Bankruptcy Code. Reference is made to the Disclosure Statement (as such
 term is defined herein and distributed contemporaneously herewith) for a discussion of the
 Debtor’s history, business, results of operations, historical financial information,
 accomplishments leading up to Solicitation of the Plan, projections and properties, and for a
 summary and analysis of this Plan and the treatment provided for herein. There also are other
 agreements and documents that will be Filed with the Bankruptcy Court that are referenced in
 this Plan, the Plan Supplement, or the Disclosure Statement as Exhibits and Plan Schedules. All
 such Exhibits and Plan Schedules are incorporated into and are a part of this Plan as if set forth
 in full herein. Subject to the requirements set forth in section 1127 of the Bankruptcy Code and
 Bankruptcy Rule 3019, the Debtor reserves the right to alter, amend, modify, revoke or withdraw
 this Plan prior to its Consummation.

        The Debtor intends to seek confirmation of the Plan pursuant to the “cram down”
 provisions contained in section 1129(b) of the Bankruptcy Code with respect to any non-
 accepting Class of Claims or Equity Interests that is Impaired as set forth in Article III hereof.

                             ARTICLE I.
  RULES OF INTERPRETATION, COMPUTATION OF TIME, AND DEFINED TERMS

 A.       Rules of Interpretation and Computation of Time

         For purposes hereof: (a) in the appropriate context, each term, whether stated in the
 singular or the plural, shall include both the singular and the plural, and pronouns stated in the
 masculine, feminine or neuter gender shall include the masculine, feminine and the neuter
 gender; (b) any reference herein to a contract, lease, instrument, release, indenture or other
 agreement or document being in a particular form or on particular terms and conditions means
 that the referenced document, as previously amended, modified or supplemented, if applicable,
 shall be substantially in that form or substantially on those terms and conditions; (c) any
 reference herein to an existing document or exhibit having been Filed or to be Filed shall mean
 that document or exhibit, as it may thereafter be amended, modified or supplemented; (d) unless
 otherwise specified, all references herein to “Articles,” “Sections,” “Exhibits” and “Plan
 Schedules” are references to Articles, Sections, Exhibits and Plan Schedules hereof or hereto;
 (e) unless otherwise stated, the words “herein,” “hereof,” “hereunder” and “hereto” refer to this
 Plan in its entirety rather than to a particular portion of this Plan; (f) captions and headings to
 Articles and Sections are inserted for convenience of reference only and are not intended to be a
 part of or to affect the interpretation hereof; (g) any reference to an Entity as a Holder of a Claim
 or Equity Interest includes such Entity’s successors and assigns; (h) the rules of construction set
 forth in section 102 of the Bankruptcy Code shall apply; (i) any term used in capitalized form
 herein that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy
DOCS_SF:102519.9 23629/001




 ACTIVE.125207870.02
                   Case 20-12602-BLS          Doc 5     Filed 10/15/20     Page 8 of 70



 Rules shall have the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy
 Rules, as the case may be; and (j) “$” or “dollars” means Dollars in lawful currency of the
 United States of America.

         The provisions of Bankruptcy Rule 9006(a) shall apply in computing any period of time
 prescribed or allowed herein. Any action to be taken on the Effective Date may be taken on or as
 soon as reasonably practicable after the Effective Date.

 B.       Defined Terms

       Unless the context otherwise requires, the following terms shall have the following
 meanings when used in capitalized form herein:

                1.      “Accrued Professional Compensation” means, with respect to a particular
 Professional, an Administrative Expense Claim of such Professional for compensation for
 services rendered to the Debtor or the Estate or reimbursement of costs, expenses or other
 charges incurred after the Petition Date and prior to and including the Effective Date on behalf of
 the Debtor or the Estate.

                 2.      “Administrative Expense Claim” means any Claim against the Debtor for
 costs and expenses of administration of the Chapter 11 Case that is Allowed pursuant to sections
 327, 328, 330, 365, 503(b), 507(a)(2), 507(b) or 1114(e)(2) of the Bankruptcy Code, including,
 without limitation, (a) the actual and necessary costs and expenses incurred after the Petition
 Date and through the Effective Date of preserving the Estate and operating the business of the
 Debtor; (b) the Accrued Professional Compensation; (c) the Senior Secured Notes Trustee Fees;
 (d) the Convertible Unsecured Notes Trustee Fees; (e) the Restructuring Expenses; and (f) all
 fees and charges assessed against the Estate pursuant to sections 1911 through 1930 of chapter
 123 of title 28 of the United States Code.

              3.             “Affiliate” means an “affiliate” as defined in section 101(2) of the
 Bankruptcy Code.

                 4.      “Allowed” means, with respect to any Claim, except as otherwise provided
 herein: (a) a Claim that has been allowed by a Final Order; (b) a Claim that is allowed: (i) in any
 stipulation of amount and nature of Claim executed by the Debtor prior to the Effective Date and
 approved by the Bankruptcy Court; (ii) in any stipulation of amount and nature of Claim
 executed by the Debtor on or after the Effective Date; (iii) in accordance with the Debtor’s books
 and records or as set forth in the Schedules, to the extent Filed, subject to any limitations on
 allowance imposed by section 502 of the Bankruptcy Code; (c) a Claim relating to a rejected
 executory contract or unexpired lease that either (i) is not a Disputed Claim or (ii) has been
 allowed by a Final Order, in either case only if a Proof of Claim has been timely Filed by the
 Claimant before the applicable bar date for such claim or has otherwise been deemed timely
 Filed under applicable law; or (d) a Claim that is Allowed pursuant to the terms of this Plan. For
 the avoidance of doubt, notwithstanding anything to the contrary contained herein, there shall be
 no requirement that either the Senior Secured Notes Trustee or the Convertible Unsecured Notes
 Trustee File a Proof of Claim on behalf of the Holders of the Senior Secured Notes Claims or the
 Convertible Unsecured Notes Claims in respect of the Senior Secured Notes Claims or the
 Convertible Unsecured Notes Claims, respectively; provided, that each of the Senior Secured
 Notes Trustee and the Convertible Unsecured Notes Trustee is authorized, but not directed, in its
DOCS_SF:102519.9 23629/001                          -2-




 ACTIVE.125207870.02
                   Case 20-12602-BLS          Doc 5    Filed 10/15/20     Page 9 of 70



 sole discretion to File in the Chapter 11 Case, a single master Proof of Claim on behalf of itself
 and the Holders of the Senior Secured Notes Claims or the Convertible Unsecured Notes Claims
 on account of any and all Claims arising under the Senior Secured Notes Indenture or the
 Convertible Unsecured Notes Indenture, respectively.

                 5.     “Allowed Claim or Equity Interest” means a Claim or Equity Interest of
 the type that has been Allowed.

                  6.      “Assets” means all of the right, title, and interest of the Debtor in and to
 property of whatever type or nature (including, without limitation, real, personal, mixed,
 intellectual, tangible, and intangible property).

                 7.      “Avoidance Actions” means any and all avoidance, recovery,
 subordination or other actions or remedies that may be brought by and on behalf of the Debtor or
 its Estate under the Bankruptcy Code or applicable nonbankruptcy law, including, without
 limitation, actions or remedies arising under sections 502, 510 or 542-553 of the Bankruptcy
 Code.

                 8.      “Ballots” means the ballots accompanying the Disclosure Statement upon
 which certain Holders of Impaired Claims and Equity Interests entitled to vote shall, among
 other things, indicate their acceptance or rejection of this Plan, which includes the Master Ballots
 and Beneficial Holder Ballots.

               9.    “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C.
 §§ 101-1532, as amended from time to time and as applicable to the Chapter 11 Case.

                 10.   “Bankruptcy Court” means the United States Bankruptcy Court for the
 District of Delaware.

                 11.   “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
 and the Local Rules of the Bankruptcy Court, in each case as amended from time to time and as
 applicable to the Chapter 11 Case.

                  12.    “Beneficial Holder” means, as of the applicable date of determination, a
 beneficial owner of the Senior Secured Notes, the Convertible Unsecured Notes, or the Equity
 Interests as reflected in the records maintained by the Senior Secured Notes Registrar, Registered
 Record Owner, or Intermediary Record Owner, as applicable.

                 13.     “Beneficial Holder Ballots” means the Ballots accompanying the
 Disclosure Statement upon which Beneficial Holders of the Senior Secured Notes Claims, the
 Convertible Unsecured Notes Claims, or the Equity Interests entitled to vote shall, among other
 things, indicate their acceptance or rejection of the Plan in accordance with the Plan and the
 procedures governing the solicitation process.

                14.     “Business Day” means any day, other than a Saturday, Sunday or “legal
 holiday” (as defined in Bankruptcy Rule 9006(a)).

                15.          “Cash” means the legal tender of the United States of America or the
 equivalent thereof.
DOCS_SF:102519.9 23629/001                         -3-




 ACTIVE.125207870.02
                  Case 20-12602-BLS           Doc 5    Filed 10/15/20    Page 10 of 70



                 16.      “Causes of Action” means any action, claim, cross-claim, third-party
 claim, cause of action, controversy, demand, right, Lien, indemnity, contribution, guaranty, suit,
 obligation, liability, debt, damage, judgment, account, defense, remedy, offset, power, privilege,
 license and franchise of any kind or character whatsoever, in each case whether known,
 unknown, contingent or non-contingent, matured or unmatured, suspected or unsuspected,
 liquidated or unliquidated, disputed or undisputed, foreseen or unforeseen, direct or indirect,
 choate or inchoate, secured or unsecured, assertable directly or derivatively (including, without
 limitation, under alter ego theories), whether arising before, on, or after the Petition Date, in
 contract or in tort, in law or in equity or pursuant to any other theory of law. For the avoidance
 of doubt, Cause of Action includes: (a) any right of setoff, counterclaim or recoupment and any
 claim for breach of contract or for breach of duties imposed by law or in equity; (b) the right to
 object to Claims or Equity Interests; (c) any claim pursuant to section 362 or chapter 5 of the
 Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress and usury, and any
 other defenses set forth in section 558 of the Bankruptcy Code; and (e) any claims under any
 state or foreign law, excluding Avoidance Actions which are released and relinquished under this
 Plan.

              17.   “Chapter 11 Case” means the Debtor’s case under chapter 11 of the
 Bankruptcy Code commenced on the Petition Date in the Bankruptcy Court.

                18.     “Claim” means any “claim” against the Debtor as defined in
 section 101(5) of the Bankruptcy Code.

                   19.       “Claims Register” means the official register of Claims maintained by the
 Voting Agent.

                 20.      “Class” means a category of Holders of Claims or Equity Interests as set
 forth in Article III hereof pursuant to section 1122(a) of the Bankruptcy Code.

                 21.      “Collateral” means any property or interest in property of the Debtor’s
 Estate that is subject to a valid and enforceable Lien to secure a Claim.

               22.    “Committee” means any committee of unsecured creditors in the Chapter
 11 Case appointed pursuant to section 1102 of the Bankruptcy Code.

                23.    “Confirmation Date” means the date on which the clerk of the Bankruptcy
 Court enters the Confirmation Order on the docket of the Bankruptcy Court.

                24.     “Confirmation Hearing” means the hearing held by the Bankruptcy Court
 pursuant to sections 1128 and 1129 of the Bankruptcy Code to consider confirmation of this
 Plan, as such hearing may be adjourned or continued from time to time.

                25.    “Confirmation Order” means the order of the Bankruptcy Court both
 confirming this Plan pursuant to section 1129 of the Bankruptcy Code and approving the
 Disclosure Statement, consistent in all material respects with the Restructuring Support
 Agreements and/or otherwise in form and substance acceptable to the Debtor and the Requisite
 Parties.


DOCS_SF:102519.9 23629/001                         -4-




 ACTIVE.125207870.02
                  Case 20-12602-BLS         Doc 5   Filed 10/15/20   Page 11 of 70



                26.          “Consummation” or “Consummated” means the occurrence of the
 Effective Date.

              27.    “Convertible Unsecured Notes” means, collectively, the 5.00% Senior
 Unsecured Convertible Notes due 2023 issued by the Debtor pursuant to the Convertible
 Unsecured Notes Indenture.

                 28.     “Convertible Unsecured Notes Charging Lien” means any Lien or other
 priority in payment arising prior to the Effective Date to which the Convertible Unsecured Notes
 Trustee is entitled, pursuant to the Convertible Unsecured Notes Indenture, against Plan
 Distributions to be made to Beneficial Holders of Allowed Convertible Unsecured Notes Claims
 for payment of any Convertible Unsecured Notes Trustee Fees.

                29.     “Convertible Unsecured Notes Claims” means all Claims against the
 Debtor arising under or relating to (a) the Convertible Unsecured Notes and/or the Convertible
 Unsecured Notes Indenture, and (b) all agreements and instruments relating to the foregoing
 (including, but not limited to, any guarantees with respect thereto).

                 30.    “Convertible Unsecured Notes Indenture” means that certain Indenture
 dated as of July 28, 2017, pursuant to which the Convertible Unsecured Notes were issued, as
 amended, supplemented, or as otherwise modified from time to time, by and between the Debtor,
 as issuer, and the Convertible Unsecured Notes Trustee.

                31.    “Convertible Unsecured Notes RSA” means the Restructuring Support
 Agreement (Convertible Notes) dated October 14, 2020, by and between the Debtor and certain
 Holders of the Convertible Unsecured Notes, as may be amended from time to time in
 accordance with the terms thereof.

                 32.    “Convertible Unsecured Notes Trustee” means U.S. Bank, National
 Association, in its capacity as indenture trustee, paying agent, registrar, primary registrar,
 securities custodian and conversion agent under the Convertible Unsecured Notes Indenture, or
 any successor to U.S. Bank, National Association in any such capacities.

                 33.     “Convertible Unsecured Notes Trustee Fees” means the reasonable
 compensation, fees, expenses, disbursements and indemnity claims, including without limitation,
 attorneys’ and agents’ fees, expenses and disbursements, incurred by the Convertible Unsecured
 Notes Trustee, whether prior to or after the Petition Date and whether prior to or after
 Consummation, including, for the avoidance of doubt, any and all fees and expenses incurred as
 a Distribution Agent under the Plan, which shall be payable without the requirement for the
 filing of any retention applications, fee applications, or any other applications in the Chapter 11
 Case.

                34.     “Debtor” means Emergent Capital, Inc., in its capacity as debtor and
 debtor in possession in the Chapter 11 Case and, from and after the Effective Date, as
 reorganized pursuant to the Plan.

               35.     “Debtor in Possession” means the Debtor, as a debtor in possession in the
 Chapter 11 Case as of the Petition Date.

DOCS_SF:102519.9 23629/001                       -5-




 ACTIVE.125207870.02
                  Case 20-12602-BLS           Doc 5    Filed 10/15/20     Page 12 of 70



                   36.       “Disallowed” means, with respect to any Claim, a Claim that is not
 Allowed.

                37.     “Disclosure Statement” means that certain Disclosure Statement for
 Debtor Emergent Capital, Inc.’s Chapter 11 Plan of Reorganization, as amended, supplemented,
 or modified from time to time and describes this Plan, including all exhibits and schedules
 thereto and references therein that relate to this Plan, consistent in all material respects with the
 Restructuring Support Agreements and/or otherwise in form and substance acceptable to the
 Debtor and the Requisite Parties.

                38.     “Disputed” means, with respect to a Claim, (a) any Claim, which Claim is
 disputed under Article VIII of this Plan or as to which the Debtor has interposed and not
 withdrawn an objection or request for estimation that has not been determined by a Final Order;
 (b) any Claim, proof of which was required to be Filed by order of the Bankruptcy Court but as
 to which a Proof of Claim was not timely or properly Filed; (c) any Claim that is listed in the
 Schedules, if any are Filed, as unliquidated, contingent or disputed, and as to which no request
 for payment or Proof of Claim has been Filed; or (d) any Claim that is otherwise disputed by the
 Debtor in accordance with applicable law or contract, which dispute has not been withdrawn,
 resolved or overruled by a Final Order. To the extent the Debtor disputes only the amount of a
 Claim, such Claim shall be deemed Allowed in the amount the Debtor does not dispute, if any,
 and Disputed as to the balance of such Claim.

                39.    “Distribution Agent” means any party designated by the Debtor to serve as
 distribution agent under this Plan.

                40.     “Distribution Record Date” means the date for determining which Holders
 of Claims and Equity Interests are eligible to receive distributions hereunder, as such date shall
 be fixed by order of the Bankruptcy Court.

                41.      “D&O Liability Insurance Policies” means all insurance policies for
 directors’ and officers’ liability maintained by the Debtor as of the Petition Date, including tail
 coverage with a term of at least six (6) years from and after the termination of any such policies
 and containing the same coverage that exists under such policies as of the Effective Date.

                   42.       “DTC” means The Depository Trust Company.

                  43.    “Effective Date” means, with respect to the Plan, the date that is the first
 Business Day after the Confirmation Date on which: (a) no stay of the Confirmation Order is in
 effect; (b) all conditions precedent specified in Article IX.A have been satisfied or waived (in
 accordance with Article IX.B); and (c) the Plan is declared effective.

              44.            “Entity” means an “entity” as defined in section 101(15) of the
 Bankruptcy Code.

                45.      “Equity Interest” means any Equity Security in the Debtor, including,
 without limitation, all issued, unissued, authorized or outstanding shares of stock or limited
 company interests, together with (i) any options, warrants (including the Unvested Warrants) or
 contractual rights (including rights under the Omnibus Plan) to purchase or acquire any such
 Equity Securities at any time with respect to the Debtor, and all rights arising with respect
DOCS_SF:102519.9 23629/001                          -6-




 ACTIVE.125207870.02
                  Case 20-12602-BLS           Doc 5    Filed 10/15/20    Page 13 of 70



 thereto and (ii) the rights of any Entity to purchase or demand the issuance of any of the
 foregoing and shall include: (1) conversion (but not any right of conversion associated with the
 Convertible Unsecured Notes), exchange, voting, participation, and dividend rights;
 (2) liquidation preferences; (3) options, warrants, and put rights; and (4) stock-appreciation
 rights. The term “Equity Interest” also includes the Unvested Warrants and any Claim that has
 been subordinated to the status of an Equity Security.

               46.    “Equity Security” means an “equity security” as defined in section 101(16)
 of the Bankruptcy Code.

                47.    “Estate” means the bankruptcy estate of the Debtor created by virtue of
 section 541 of the Bankruptcy Code upon the commencement of the Chapter 11 Case.

                 48.    “Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C.
 §§ 78a et seq., as now in effect or hereafter amended, and the rules and regulations promulgated
 thereunder, and any similar federal, state or local law.

                49.     “Exculpated Parties” means, collectively: (a) the Debtor, (b) the Plan
 Agent, and (c) the respective Related Persons of each of the foregoing Entities.

                   50.       “Exculpation” means the exculpation provision set forth in Article XI.B
 hereof.

                 51.    “Executory Contract” means a contract to which the Debtor is a party that
 is subject to assumption or rejection under section 365 of the Bankruptcy Code.

               52.     “Exhibit” means an exhibit annexed hereto, to the Plan Supplement or as
 an appendix to the Disclosure Statement (as such exhibits are amended, modified or otherwise
 supplemented from time to time), which are incorporated by reference herein.

                53.    “Existing SARs” means outstanding stock appreciation rights issued
 pursuant to the Debtor’s 2010 Omnibus Incentive Plan.

              54.      “File” or “Filed” or “Filing” means file, filed, or filing with the
 Bankruptcy Court or its authorized designee in the Chapter 11 Case.

                55.       “Final Order” means an order of the Bankruptcy Court, which is in full
 force and effect and has not been reversed, modified or amended, that is not stayed, and to which
 the time to appeal, petition for certiorari, or move for a new trial, reargument or rehearing has
 expired and as to which no appeal, petition for certiorari, or other proceedings for a new trial,
 reargument or rehearing shall then be pending or as to which any right to appeal, petition for
 certiorari, new trial, reargument, or rehearing shall have been waived in writing in form and
 substance satisfactory to the Debtor or, in the event that an appeal, writ of certiorari, new trial,
 reargument, or rehearing thereof has been sought, no stay pending appeal has been granted or
 such order of the Bankruptcy Court shall have been determined by the highest court to which
 such order was appealed, or certiorari, new trial, reargument or rehearing shall have been denied
 and the time to take any further appeal, petition for certiorari, or move for a new trial,
 reargument or rehearing shall have expired; provided, however, that the possibility that a motion
 under Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
DOCS_SF:102519.9 23629/001                         -7-




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5    Filed 10/15/20      Page 14 of 70



 Bankruptcy Rules, may be Filed with respect to such order shall not preclude such order from
 being a Final Order.

                56.     “General Unsecured Claim” means any Claim against the Debtor that is
 not a/an: (a) Administrative Expense Claim; (b) Priority Tax Claim; (c) Other Priority Claim;
 (d) Other Secured Debt Claim; (e) Senior Secured Notes Claim; (f) Convertible Unsecured Notes
 Claim, or (g) Equity Interest.

               57.      “Governmental Unit” means a “governmental unit” as defined in
 section 101(27) of the Bankruptcy Code.

             58.    “Grantor Trust” means the trust established pursuant to the Grantor Trust
 Agreement. The Grantor Trust will be a Cayman Islands-domiciled trust company.

                59.     “Grantor Trust Agreement” means that certain agreement made by and
 among the Debtor, as grantor, and the Grantor Trust Trustee, setting forth the terms of the
 Grantor Trust Certificates, to be governed by Cayman Islands law, and establishing and
 delineating the terms and conditions of the Grantor Trust. The Grantor Trust Agreement will be
 included in the Plan Supplement and will be in form and substance consistent in all material
 respects with the Restructuring Support Agreements and/or otherwise in form and substance
 acceptable to the Debtor and the Requisite Parties.

                60.    “Grantor Trust Certificates” means the pass-through certificates
 representing the New PPNs held in the Grantor Trust, the form of which will be included in the
 Plan Supplement and will be consistent in all material respects with the Restructuring Support
 Agreements and/or otherwise in form and substance acceptable to the Debtor and the Requisite
 Parties. Each Grantor Trust Certificate shall represent one New PPN.

                 61.     “Grantor Trust Trustee” means that Person selected by the Debtor to act
 as the trustee of the Grantor Trust or any of his, hers, or its successors. The Grantor Trust
 Trustee will be acceptable to the Requisite Parties.

               62.     “Holder” means an Entity holding a Claim against, or Equity Interest in,
 the Debtor and any Beneficial Holder thereof as of the applicable date of determination or any
 authorized agent of such Entity.

               63.     “Impaired” means, when used in reference to a Claim or Equity Interest, a
 Claim or Equity Interest that is impaired within the meaning of section 1124 of the Bankruptcy
 Code.

                64.     “Indemnification Provisions” means each of the indemnification
 provisions currently in place (whether in the bylaws, certificates of incorporation, board
 resolutions, employment contracts or otherwise) for the current and former directors, officers,
 employees, attorneys, other professionals and agents of the Debtor who served in such capacity
 on or any time before or after the Petition Date.

                 65.      “Initial Distribution Date” means, subject to the “Treatment” sections in
 Article III hereof, the date that is as soon as reasonably practicable after the Effective Date, when
 distributions under this Plan shall commence to Holders of Allowed Claims and Equity Interests.
DOCS_SF:102519.9 23629/001                      -8-




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5     Filed 10/15/20      Page 15 of 70



                66.    “Intermediary Record Owners” means, as of the applicable date of
 determination, the banks, brokerage firms, or the agents thereof as the Entity through which
 Beneficial Holders hold Convertible Unsecured Notes or Equity Interests.

                 67.    “Issuer” means Lamington, as issuer of New PPN(s), New Series A Notes,
 New Series B Notes, New PPN Warrants and/or New PPN SARs, and/or the Grantor Trust, as
 co-issuer, as applicable, of the Grantor Trust Certificates, the New Warrants and/or the New
 SARs.

                 68.    “Lamington” means Lamington Road Designated Activity Company, an
 Irish indirect wholly-owned subsidiary of the Debtor.

                69.     “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy
 Code and, with respect to any asset, includes, without limitation, any mortgage, lien, pledge,
 charge, security interest or other encumbrance of any kind, or any other type of preferential
 arrangement that has the practical effect of creating a security interest, in respect of such asset.

                70.    “Local Rules” means the Local Rules of Bankruptcy Practice and
 Procedure of the United States Bankruptcy Court for the District of Delaware.

               71.    “Master Ballot” means any Ballot distributed to the Registered Record
 Owners or Intermediary Record Owners, as applicable, of the Senior Secured Notes, Convertible
 Unsecured Notes, and Equity Interests to record the votes of the Beneficial Holders of the Senior
 Secured Notes, Convertible Unsecured Notes, and Equity Holders as of the Voting Record Date.

                72.     “New Board” shall mean the board of directors of Lamington as of the
 Effective Date as set forth in the Plan Supplement.

               73.      “New Indenture Documents” means the indenture agreement between
 Lamington, as issuer, and the New Indenture Trustee, and the related notes, pursuant to which
 the New Series A Notes, the New Series B Notes, and the New PPNs will be issued. The form
 of the New Indenture Documents will be included in the Plan Supplement and will be in form
 and substance consistent in all material respects with the Restructuring Support Agreements
 and/or otherwise in form and substance acceptable to the Debtor and the Requisite Parties.

                  74.     “New Indenture Trustee” means the indenture trustee under the New
 Indenture Documents. The New Indenture Trustee will be a U.S.-domiciled trust company (or
 its affiliate) acceptable to the Requisite Parties.

                75.     “New PPN(s)” means the profit participating notes to be issued by
 Lamington on or after the Effective Date and to be held by the Grantor Trust, the form of which
 shall be included in the Plan Supplement and shall be consistent in all material respects with the
 Restructuring Support Agreements and/or otherwise in form and substance acceptable to the
 Debtor and the Requisite Parties.

                 76.    “New PPN Warrants” means warrants to purchase the New PPNs to be
 issued upon exercise of the New Unvested Warrants, the terms of which shall be conformed with
 those of the existing provisions of the Unvested Warrants to the extent possible, and the form of
 which shall be included in the Plan Supplement and shall be consistent in all material respects
DOCS_SF:102519.9 23629/001                       -9-




 ACTIVE.125207870.02
                  Case 20-12602-BLS         Doc 5    Filed 10/15/20   Page 16 of 70



 with the Restructuring Support Agreements and/or otherwise in form and substance acceptable to
 the Debtor and the Requisite Parties.

                77.     “New PPN SAR(s)” means appreciation rights exercisable for New PPNs,
 the terms of which shall be conformed with those of the Existing SARs to the extent possible,
 and the form of which shall be included in the Plan Supplement and shall be consistent in all
 material respects with the Restructuring Support Agreements and/or otherwise in form and
 substance acceptable to the Debtor and the Requisite Parties.

                  78.    “New SAR(s)” means appreciation rights exercisable for Grantor Trust
 Certificates, the terms of which shall be conformed with those of the Existing SARs to the extent
 possible, and the form of which shall be included in the Plan Supplement and shall be consistent
 in all material respects with the Restructuring Support Agreements and/or otherwise in form and
 substance acceptable to the Debtor and the Requisite Parties.

               79.     “New Series A Notes” means the Series A Notes that will be issued by
 Lamington and distributed by the Debtor to the Holders of the Senior Secured Notes Claims
 upon the Effective Date, subject to the right of the Senior Secured Notes Trustee to exercise its
 Senior Secured Notes Charging Lien against such distribution for any unpaid Senior Secured
 Notes Trustee Fees. The form of the New Series A Notes will be included in the Plan
 Supplement and will be consistent in all material respects with the Restructuring Support
 Agreements and/or otherwise in form and substance acceptable to the Debtor and the Requisite
 Parties.

                 80.    “New Series B Notes” means the Series B Notes that will be issued by
 Lamington and distributed by the Debtor to the Holders of the Convertible Unsecured Notes
 Claims upon the Effective Date, subject to the right of the Convertible Unsecured Notes Trustee
 to exercise its Convertible Unsecured Notes Charging Lien against such distribution for any
 unpaid Convertible Unsecured Notes Trustee Fees. The form of the New Series B Notes will be
 included in the Plan Supplement and will be consistent in all material respects with the
 Restructuring Support Agreements and/or otherwise in form and substance acceptable to the
 Debtor and the Requisite Parties.

                 81.     “New Unvested Warrants” means unvested warrants to purchase Grantor
 Trust Certificates, the terms of which New Unvested Warrants will be conformed to the extent
 possible to the Unvested Warrants, and the form of which shall be included in the Plan
 Supplement and shall be consistent in all material respects with the Restructuring Support
 Agreements and/or otherwise in form and substance acceptable to the Debtor and the Requisite
 Parties.

                   82.       “Omnibus Plan” means the Debtor’s 2010 Omnibus Incentive Plan, as
 amended.

               83.    “Ordinary Course Professionals Order” means any Order approving the
 motion to employ ordinary course professionals to be Filed on or after the Petition Date in the
 Chapter 11 Case.



DOCS_SF:102519.9 23629/001                       - 10 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5    Filed 10/15/20      Page 17 of 70



                 84.     “Other Priority Claim” means any Claim against the Debtor accorded
 priority in right of payment under section 507(a) of the Bankruptcy Code, other than a Priority
 Tax Claim or an Administrative Expense Claim.

                85.   “Other Secured Debt Claim” means any Secured Claim against the Debtor
 other than an Administrative Expense Claim or Senior Secured Notes Claim.

                 86.     “Person” means a “person” as defined in section 101(41) of the
 Bankruptcy Code and also includes any natural person, corporation, general or limited
 partnership, limited liability company, firm, trust, association, government, governmental agency
 or other Entity, whether acting in an individual, fiduciary or other capacity.

             87.    “Petition Date” means October 15, 2020, the date on which the Debtor
 commenced the Chapter 11 Case.

                88.     “Plan” means this Debtor Emergent Capital, Inc.’s Chapter 11 Plan of
 Reorganization, including the Exhibits and Plan Schedules and all supplements, appendices, and
 schedules thereto, either in its present form or as the same may be altered, amended, modified or
 otherwise supplemented from time to time in accordance with the terms of the Restructuring
 Support Agreements.

                89.      “Plan Agent” means the Person designated to wind up and liquidate the
 Debtor’s affairs following consummation of the Restructuring Transactions, the identity of which
 shall be acceptable to the Requisite Parties and shall be identified in the Plan Supplement.

                90.   “Plan Distribution” means the payment or distribution of consideration to
 holders of Allowed Claims and Equity Interests under this Plan.

                 91.    “Plan Documents” means any of the documents, other than this Plan, to be
 executed, delivered, assumed, or performed in connection with the occurrence of the Effective
 Date, including, without limitation, the documents to be included in the Plan Supplement in each
 case, subject to the approval of the Requisite Parties.

                92.     “Plan Schedule” means a schedule annexed to either the Plan Supplement
 or as an appendix to the Disclosure Statement (as amended, modified or otherwise supplemented
 from time to time), or Filed as part of the Plan Supplement.

                 93.      “Plan Supplement” means, collectively, the compilation of documents and
 forms of documents, and all exhibits, attachments, schedules, agreements, documents and
 instruments referred to therein, ancillary or otherwise, including, without limitation, the Exhibits,
 Plan Documents and Plan Schedules, all of which are incorporated by reference into, and are an
 integral part of, this Plan, as all of the same may be amended, modified, replaced and/or
 supplemented from time to time, which shall be Filed with the Bankruptcy Court on or before
 five (5) Business Days prior to the Voting Deadline. The Plan Supplement shall comprise,
 among other documents and unless otherwise agreed by the Debtor and the Requisite Parties, the
 following: (a) Grantor Trust Agreement, (b) Grantor Trust Certificate, (c) New Indenture
 Documents, (d) New PPN(s), (e) New PPN Warrants, (f) New PPN SAR(s), (g) New SAR(s), (h)
 New Series A Notes, (i) New Series B Notes, (j) New Unvested Warrants, (k) identity of the Plan
 Agent, (l) the identity of the members of the New Board, (m) the Schedule of assumed contracts,
DOCS_SF:102519.9 23629/001                     - 11 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5    Filed 10/15/20     Page 18 of 70



 if any, and (l) any and all other documentation, which shall be consistent in all material respects
 with the Restructuring Support Agreements and/or otherwise in form and substance acceptable to
 the Debtors and the Requisite Parties, necessary to effectuate the Restructuring Transactions or
 that is contemplated by the Plan. The Debtor, with the consent of the Requisite Parties, shall
 have the right to amend the documents contained in, and exhibits to, the Plan Supplement
 through the Effective Date.

                 94.    “Postpetition” means the time period beginning immediately upon the
 filing of the Chapter 11 Case and ending on the Effective Date.

                95.     “Priority Tax Claim” means any Claim of a Governmental Unit against
 the Debtor of the kind specified in section 507(a)(8) of the Bankruptcy Code.

                96.      “Pro Rata” means the proportion that (a) the Allowed amount of a Claim
 or Equity Interest in a particular Class (or several Classes taken as a whole) bears to (b) the
 aggregate Allowed amount of all Claims or Equity Interests in such Class (or several Classes
 taken as a whole), unless this Plan provides otherwise.

                97.    “Professional” means (a) any Entity employed in the Chapter 11 Case
 pursuant to section 327, 363, or 1103 of the Bankruptcy Code or otherwise and (b) any Entity
 seeking compensation or reimbursement of expenses in connection with the Chapter 11 Case
 pursuant to section 503(b)(4) of the Bankruptcy Code.

               98.     “Professional Fee Claim” means a Claim under sections 328, 330(a), 331,
 363, 503 or 1103 of the Bankruptcy Code for Accrued Professional Compensation.

                99.    “Proof of Claim” means a proof of Claim or Equity Interest Filed against
 the Debtor in the Chapter 11 Case.

                100. “Registered Record Owners” means, as of the applicable date of
 determination, (i) the Holders of Convertible Unsecured Notes and Equity Interests, as
 applicable, on the books and records of DTC, and (ii) the Holders of Senior Secured Notes
 reflected on the register maintained by the Senior Secured Notes Registrar.

                 101. “Reinstated” means, with respect to any Claim, (a) leaving unaltered the
 legal, equitable, and contractual rights to which a Claim entitles the holder of such Claim in
 accordance with Section 1124 of the Bankruptcy Code or (b) notwithstanding any contractual
 provision or applicable law that entitles the holder of such Claim to demand or receive
 accelerated payment of such Claim after the occurrence of a default: (i) curing any such default
 that occurred before or after the Petition Date, other than a default of a kind specified in
 section 365(b)(2) of the Bankruptcy Code or of a kind that section 365(b)(2) of the Bankruptcy
 Code expressly does not require to be cured; (ii) reinstating the maturity of such Claim as such
 maturity existed before such default; (iii) compensating the holder of such Claim for any
 damages incurred as a result of any reasonable reliance by such Holder on such contractual
 provision or such applicable law; (iv) if such Claim arises from any failure to perform a non-
 monetary obligation, other than a default arising from failure to operate a non-residential real
 property lease subject to section 365(b)(1)(A) of the Bankruptcy Code, compensating the Holder
 of such Claim (other than the Debtor or an insider of the Debtor) for any actual pecuniary loss

DOCS_SF:102519.9 23629/001                    - 12 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5    Filed 10/15/20      Page 19 of 70



 incurred by such Holder as a result of such failure; and (v) not otherwise altering the legal,
 equitable, or contractual rights to which such Claim entitles the Holder of such Claim.

                102. “Related Persons” means, with respect to any Person, such Person’s
 predecessors, successors, assigns and present and former Affiliates (whether by operation of law
 or otherwise) and subsidiaries, and each of their respective current and former officers, directors,
 principals, employees, employers, shareholders, members (including ex officio members),
 general partners, limited partners, agents, managers, managing members, financial advisors,
 attorneys, accountants, investment bankers, investment advisors, consultants, representatives,
 and other professionals, in each case acting in such capacity at any time, and any Person
 claiming by or through any of them.

                103. “Release” means the release given by the Releasing Parties to the
 Released Parties as set forth in Article X.B hereof.

                 104. “Released Party” means, collectively, each in its capacity as such: (a) the
 Debtor, (b) the Debtor’s current and former directors and officers, (c) the Senior Secured Notes
 Trustee, (d) the Convertible Unsecured Notes Trustee, (e) the Supporting Senior Secured
 Noteholders, (f) the Supporting Convertible Unsecured Noteholders, (g) the Holders of Claims
 and Equity Interests who vote in favor of the Plan; and (h) the Related Persons of each of (a)
 through (g) of the foregoing.

               105. “Releasing Party” means the Debtor, in its individual capacity and as
 debtor-in-possession, as also set forth in Article X.B hereof.

                 106. “Requisite Parties” means, as of any date of determination, each of the (a)
 Supporting Senior Secured Noteholders who collectively own or control at least a majority of the
 aggregate principal amount of the Senior Secured Notes owned or controlled by all of the
 Supporting Senior Secured Noteholders and (b) Supporting Convertible Unsecured Noteholders
 who collectively own or control at least a majority of the aggregate principal amount of the
 Convertible Unsecured Notes owned or controlled by all of the Supporting Convertible
 Unsecured Noteholders, provided that, (a) if the Senior Secured Notes RSA has terminated
 pursuant to its terms, the “Requisite Parties” shall not include the Supporting Senior Secured
 Noteholders and (b) if the Convertible Unsecured Notes RSA has terminated pursuant to its
 terms, the “Requisite Parties” shall not include the Supporting Convertible Unsecured
 Noteholders.

                107. “Restructuring” means the financial restructuring of the Debtor, the
 principal terms of which are set forth in this Plan, the Disclosure Statement, and the Plan
 Supplement.

                 108. “Restructuring Expenses” means the documented reasonable fees and
 expenses incurred by the Supporting Senior Secured Noteholders and/or the Supporting
 Convertible Unsecured Noteholders in connection with the Restructuring and any documentation
 relating thereto, payable without the requirement for the filing of retention applications, fee
 applications, or any other applications in the Chapter 11 Case, which shall be Allowed in full as
 Administrative Expense Claims upon incurrence and shall not be subject to any offset, defense,
 counterclaim, reduction, or credit.

DOCS_SF:102519.9 23629/001                     - 13 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS         Doc 5    Filed 10/15/20   Page 20 of 70



                109. “Restructuring Securities” means the Series A Notes, the Series B Notes,
 the New PPNs, the Grantor Trust Certificates, the New Unvested Warrants, the New PPN
 Warrants, the New SARs and the New PPN SARs.

              110. “Restructuring Support Agreements” means the each of the Convertible
 Unsecured Notes RSA and the Senior Secured Notes RSA.

                 111. “Restructuring Transactions” means one or more transactions pursuant to
 section 1123(a)(5)(D) of the Bankruptcy Code to occur on the Effective Date or as soon as
 reasonably practicable thereafter that may be necessary or appropriate to effect any transaction
 described in, approved by, contemplated by, or necessary to effectuate the Plan, including (a) the
 execution and delivery of appropriate agreements or other documents containing terms that are
 consistent with or reasonably necessary to implement the terms of this Plan and that satisfy the
 requirements of applicable law; (b) the execution and delivery of appropriate instruments of
 transfer, assignment, assumption, or delegation of any property, right, liability, duty, or
 obligation on terms consistent with the terms of the Plan and the Plan Documents; and (c) all
 other actions that the Debtor determines are necessary or appropriate and consistent with the Plan
 and the Plan Documents.

                 112. “Schedules” means the schedules of Assets and liabilities, statements of
 financial affairs, lists of holders of Claims and Equity Interests and all amendments or
 supplements thereto Filed by the Debtor with the Bankruptcy Court.

               113.          “SEC” means the U.S. Securities and Exchange Commission, or any
 successor agency.

                 114. “Secured Claim” means a Claim that is secured by a Lien on property in
 which the Debtor’s Estate has an interest or that is subject to setoff under section 553 of the
 Bankruptcy Code, to the extent of the value of the Claim holder’s interest in such Estate’s
 interest in such property or to the extent of the amount subject to setoff, as applicable, as
 determined pursuant to section 506(a) of the Bankruptcy Code or, in the case of setoff, pursuant
 to section 553 of the Bankruptcy Code.

                115. “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77c-77aa,
 as now in effect or hereafter amended, and the rules and regulations promulgated thereunder, and
 any similar federal, state or local law.

               116. “Security” or “security” means any security as such term is defined in
 section 101(49) of the Bankruptcy Code.

              117. “Senior Secured Notes” means, collectively, the 8.5% Senior Secured
 Notes due 2021 issued by the Debtor pursuant to the Senior Secured Notes Indenture.

                118. “Senior Secured Notes Charging Lien” means any Lien or other priority in
 payment arising prior to the Effective Date to which the Senior Secured Notes Trustee is entitled,
 pursuant to the Senior Secured Notes Indenture, against Plan Distributions to be made to
 Beneficial Holders of Allowed Senior Secured Notes Claims for payment of any Senior Secured
 Notes Trustee Fees.

DOCS_SF:102519.9 23629/001                       - 14 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS        Doc 5     Filed 10/15/20     Page 21 of 70



                 119. “Senior Secured Notes Claims” means all Claims against the Debtor
 arising under or relating to (a) the Senior Secured Notes and/or the Senior Secured Notes
 Indenture, and (b) all agreements and instruments relating to the foregoing (including, but not
 limited to, any guarantees with respect thereto).

                120. “Senior Secured Notes Indenture” means that certain Amended and
 Restated Indenture, dated as of July 28, 2017, pursuant to which the Senior Secured Notes were
 issued, as amended, supplemented, or otherwise modified to date and from time to time, by and
 between the Debtor, as issuer, and the Senior Secured Notes Trustee.

                 121. “Senior Secured Notes Registrar” means the Senior Secured Notes Trustee
 in its capacity as registrar for the Senior Secured Notes under the Senior Secured Notes
 Indenture.

                122.   “Senior Secured Notes RSA” means the Restructuring Support Agreement
 (Senior Notes) dated October 14, 2020, by and between the Debtor and certain Holders of the
 Senior Secured Notes, as may be amended from time to time in accordance with the terms
 thereof.

                123. “Senior Secured Notes Trustee” means Wilmington Trust, National
 Association, in its capacity as indenture trustee, collateral agent, paying agent, securities
 custodian, and Senior Secured Notes Registrar under the Senior Secured Notes Indenture, or any
 successor to Wilmington Trust, National Association in any such capacities.

                  124. “Senior Secured Notes Trustee Fees” means the reasonable compensation,
 fees, expenses, disbursements and indemnity claims, including without limitation, attorneys’ and
 agents’ fees, expenses and disbursements, incurred by the Senior Secured Notes Trustee, whether
 prior to or after the Petition Date and whether prior to or after Consummation, including, for the
 avoidance of doubt, any and all fees and expenses incurred as a Distribution Agent under the
 Plan, which shall be payable without the requirement for the filing of any retention applications,
 fee applications, or any other applications in the Chapter 11 Case.

                125. “Solicitation” means the solicitation of votes of those parties entitled to
 vote to accept or reject the Plan.

                 126. “Stamp or Similar Tax” means any stamp tax, recording tax, personal
 property tax, conveyance fee, intangibles or similar tax, real estate transfer tax, sales tax, use tax,
 transaction privilege tax (including, without limitation, such taxes on prime contracting and
 owner-builder sales), privilege taxes (including, without limitation, privilege taxes on
 construction contracting with regard to speculative builders and owner builders), and other
 similar taxes imposed or assessed by any Governmental Unit.

                127. “Supporting Convertible Unsecured Noteholders” means the Holders of
 the Convertible Unsecured Notes that are parties to the Convertible Unsecured Notes RSA.

                128. “Supporting Convertible Unsecured Noteholder Professionals” means
 Stroock & Stroock & Lavan LLP, Young Conaway Stargatt & Taylor, LLP and any other
 advisor to Supporting Convertible Unsecured Noteholders as approved by the Debtor, such
 approval not to be unreasonably withheld or delayed.
DOCS_SF:102519.9 23629/001                      - 15 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS           Doc 5    Filed 10/15/20    Page 22 of 70



               129. “Supporting Senior Secured Noteholders” means the Holders of the Senior
 Secured Notes that are parties to the Senior Secured Notes RSA.

               130. “Supporting Senior Secured Noteholder Professionals” means Faegre
 Drinker Biddle & Reath LLP and any other advisor to Supporting Senior Secured Noteholders as
 approved by the Debtor, such approval not to be unreasonably withheld or delayed.

                 131. “Transfer” means, with respect to any security or the right to receive a
 security or to participate in any offering of any security, (i) the sale, transfer, pledge,
 hypothecation, encumbrance, assignment, constructive sale, participation in, or other disposition
 of such security or right or the beneficial ownership thereof, (ii) the offer to make such a sale,
 transfer, constructive sale, or other disposition, and (iii) each option, agreement, arrangement, or
 understanding, whether or not in writing and whether or not directly or indirectly, to effect any of
 the foregoing. The term “constructive sale” for purposes of this definition means (i) a short sale
 with respect to such security or right, (ii) entering into or acquiring an offsetting derivative
 contract with respect to such security or right, (iii) entering into or acquiring a futures or forward
 contract to deliver such security or right, or (iv) entering into any transaction that has
 substantially the same effect as any of the foregoing. The term “beneficially owned” or
 “beneficial ownership” as used in this definition shall include, with respect to any security or
 right, the beneficial ownership of such security or right by a Person and by any direct or indirect
 subsidiary of such Person.

                132. “Unexpired Lease” means a lease to which the Debtor is a party that is
 subject to assumption or rejection under section 365 of the Bankruptcy Code.

                 133. “Unimpaired” means, with respect to a Class of Claims or Equity Interests
 that is not impaired within the meaning of section 1124 of the Bankruptcy Code.

                134. “Unvested Warrants” means any and all unvested warrants to purchase the
 Debtor’s existing common stock.

                   135.      “Voting Agent” means Kurtzman Carson Consultants LLC and any
 successor.

                   136.      “Voting Classes” means Classes 3, 4, and 6 under this Plan.

               137. “Voting Deadline” means the deadline set by the Bankruptcy Court for
 submitting a Ballot for the purpose of voting on the Plan.

                 138. “Voting Record Date” means the date for determining which Holders of
 Claims and Equity Interests are entitled to receive the Disclosure Statement and vote to accept or
 reject this Plan, which date shall be set by the Bankruptcy Court.




DOCS_SF:102519.9 23629/001                         - 16 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5    Filed 10/15/20     Page 23 of 70



                                      ARTICLE II.
                         ADMINISTRATIVE AND PRIORITY TAX CLAIMS

 A.       Administrative Expense Claims

          On the later of the Effective Date or the date on which an Administrative Expense Claim
 becomes an Allowed Administrative Expense Claim or, in each such case, as soon as practicable
 thereafter, each Holder of an Allowed Administrative Expense Claim will receive, in full
 satisfaction, settlement, discharge and release of, and in exchange for, such Claim either (i)
 payment in full in Cash for the unpaid portion of such Allowed Administrative Expense Claim;
 or (ii) such other less favorable treatment as agreed to in writing by the Debtor and such Holder;
 provided, however, that Administrative Expense Claims incurred by the Debtor in the ordinary
 course of business may be paid in the ordinary course of business in the discretion of the Debtor
 in accordance with such applicable terms and conditions relating thereto without further notice to
 or order of the Bankruptcy Court. All Administrative Expense Claims must be Filed within
 thirty (30) days after the Effective Date, and served on the Debtor and such other Entities who
 are designated by the Bankruptcy Rules, the Confirmation Order or other order of the
 Bankruptcy Court.

         Professional Fee Claims. Professionals or other Entities asserting a Professional Fee
 Claim for services rendered through the Effective Date must File, within thirty (30) days after the
 Effective Date, and serve on the Debtor and such other Entities who are designated by the
 Bankruptcy Rules, the Confirmation Order or other order of the Bankruptcy Court, an
 application for final allowance of such Professional Fee Claim; provided that the Debtor will pay
 Professionals in the ordinary course of business, for any work performed after the Effective Date,
 including those fees and expenses incurred by Professionals in connection with the
 implementation and consummation of the Plan, in each case without further application or notice
 to or order of the Bankruptcy Court in full, in Cash, in such amounts as are Allowed by the
 Bankruptcy Court in accordance with the order(s) relating to or allowing any such Fee Claim;
 provided, further, that any professional who may receive compensation or reimbursement of
 expenses pursuant to the Ordinary Course Professionals Order may continue to receive such
 compensation and reimbursement of expenses for services rendered before the Effective Date,
 without further Bankruptcy Court order, pursuant to the Ordinary Course Professionals Order.

        Objections to any Professional Fee Claim must be Filed and served on the Debtor and the
 requesting party fourteen (14) days after the Filing of the applicable request for payment of the
 Professional Fee Claim. Each Holder of an Allowed Professional Fee Claim will be paid by the
 Debtor in Cash within five (5) Business Days of entry of the order approving such Allowed
 Professional Fee Claim.

         Restructuring Expenses, Senior Secured Notes Trustee Fees, and Convertible Unsecured
 Notes Trustee Fees. The Senior Secured Notes Trustee Fees and the Convertible Unsecured
 Noted Trustee Fees and the fees and expenses incurred by the Supporting Senior Secured
 Noteholder Professionals and the Supporting Convertible Unsecured Noteholder Professionals
 shall be paid on or by the Effective Date. Nothing herein shall require such professionals (or the
 Senior Secured Notes Trustee or the Convertible Unsecured Notes Trustee) to file applications
 with, or otherwise seek approval of, the Bankruptcy Court as a condition to the payment of such
 fees and expenses.

DOCS_SF:102519.9 23629/001                    - 17 -




 ACTIVE.125207870.02
                 Case 20-12602-BLS         Doc 5    Filed 10/15/20      Page 24 of 70



 B.      Priority Tax Claims

         On or as soon as reasonably practicable after the later of (i) the Initial Distribution Date if
 such Priority Tax Claim is an Allowed Priority Tax Claim as of the Effective Date or (ii) the date
 on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, each Holder of an
 Allowed Priority Tax Claim will receive in full satisfaction, settlement, discharge and release of,
 and in exchange for, such Allowed Priority Tax Claim, at the election of the Debtor: (a) Cash in
 an amount equal to the amount of such Allowed Priority Tax Claim; or (b) such other less
 favorable treatment as agreed to in writing by the Debtor and such Holder.

                                     ARTICLE III.
                         CLASSIFICATION AND TREATMENT OF
                       CLASSIFIED CLAIMS AND EQUITY INTERESTS

 A.      Summary

         All Claims and Equity Interests, except Administrative Expense Claims and Priority Tax
 Claims, are placed in the Classes set forth below. In accordance with section 1123(a)(1) of the
 Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims have not been
 classified as described in Article III, Section B of the Plan.

         The categories of Claims and Equity Interests listed below classify Claims and Equity
 Interests for all purposes including, without limitation, voting, confirmation and distribution
 pursuant to the Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. The
 Plan deems a Claim or Equity Interest to be classified in a particular Class only to the extent that
 the Claim or Equity Interest qualifies within the description of that Class and will be deemed
 classified in a different Class to the extent that any remainder of such Claim or Equity Interest
 qualifies within the description of such different Class. A Claim or Equity Interest is in a
 particular Class only to the extent that any such Claim or Equity Interest is Allowed in that Class
 and has not been paid, released or otherwise settled prior to the Effective Date.

          Summary of Classification and Treatment of Classified Claims and Equity Interests

 Class     Claim                                               Status           Voting Rights
 1         Other Priority Claims                               Unimpaired       Deemed to Accept
 2         Other Secured Debt Claims                           Unimpaired       Deemed to Accept
 3         Senior Secured Notes Claims                         Impaired         Entitled to Vote
 4         Convertible Unsecured Notes Claims                  Impaired         Entitled to Vote
 5         General Unsecured Claims                            Unimpaired       Deemed to Accept
 6         Equity Interests in the Debtor                      Impaired         Entitled to Vote

 B.      Separate Classification of Other Secured Debt Claims

         Although all Other Secured Debt Claims have been placed in one Class for purposes of
 nomenclature within this Plan, each Other Secured Claim, to the extent secured by a Lien on
 Collateral different from the Collateral securing a different Other Secured Claim, shall be treated
DOCS_SF:102519.9 23629/001                     - 18 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS           Doc 5     Filed 10/15/20      Page 25 of 70



 as being in a separate sub-Class for the purposes of voting to accept or reject this Plan and
 receiving Plan Distributions.

 C.       Elimination of Vacant Classes

         Any Class that, as of the commencement of the Confirmation Hearing, does not have at
 least one holder of a Claim or Interest that is Allowed in an amount greater than zero for voting
 purposes shall be considered vacant, deemed eliminated from this Plan for purposes of voting to
 accept or reject this Plan, and disregarded for purposes of determining whether this Plan satisfies
 section 1129(a)(8) of the Bankruptcy Code with respect to such Class.

 D.       Voting; Presumptions; Solicitation in Good Faith

         Only Holders of Allowed Claims in Classes 3 and 4 and Equity Interests in Class 6 are
 entitled to vote to accept or reject this Plan. An Impaired Class of Claims shall have accepted
 this Plan if (i) the Holders of at least two-thirds (2/3) in amount of the Allowed Claims actually
 voting in such Class have voted to accept this Plan and (ii) the Holders of more than one-half
 (1/2) in number of the Allowed Claims actually voting in such Class have voted to accept this
 Plan. An Impaired Class of Equity Interests shall have accepted the Plan if Holders of at least
 two-thirds (2/3) in amount of Allowed Equity Interests actually voting in such Class have voted
 to accept this Plan. Holders of Claims and Equity Interests in the Voting Classes will receive
 Ballots containing detailed voting instructions.

         The Debtor will solicit votes on the Plan from the Voting Classes in good faith and in
 compliance with the applicable provisions of the Bankruptcy Code. Accordingly, the Debtor and
 each of its Related Persons shall be entitled to, and upon the Confirmation Date will be granted,
 the protections of section 1125(e) of the Bankruptcy Code.

 E.       Cramdown

         If any Class of Claims or Equity Interests is deemed to reject this Plan or is entitled to
 vote on this Plan and does not vote to accept this Plan, the Debtor intends to (i) seek
 confirmation of this Plan under section 1129(b) of the Bankruptcy Code or (ii) amend or modify
 this Plan in accordance with the terms hereof and the Bankruptcy Code. If a controversy arises
 as to whether any Claims or Equity Interests, or any class of Claims or Equity Interests, are
 impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy on
 or before the Confirmation Date.

 F.       Classification and Treatment of Claims and Equity Interests

                   1.        Class 1 – Other Priority Claims

                                   Classification: Class 1 consists of the Other Priority Claims.

                                   Treatment: The legal, equitable and contractual rights of the
                                    Holders of Class 1 Claims are unaltered by the Plan. With respect
                                    to each Allowed Class 1 Claim, on or as soon as reasonably
                                    practicable after the later of (i) the Initial Distribution Date if such
                                    Class 1 Claim is an Allowed Class 1 Claim on the Effective Date
DOCS_SF:102519.9 23629/001                          - 19 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS           Doc 5     Filed 10/15/20      Page 26 of 70



                                    or (ii) the date on which such Class 1 Claim becomes an Allowed
                                    Class 1 Claim, each Holder of an Allowed Class 1 Claim will
                                    receive in full satisfaction, settlement, discharge and release of,
                                    and in exchange for, such Allowed Class 1 Claim, at the election of
                                    the Debtor: (A) Cash equal to the amount of such Allowed Class 1
                                    Claim; (B) such other less favorable treatment as to which the
                                    Debtor and the Holder of such Allowed Class 1 Claim will have
                                    agreed upon in writing; or (C) such other treatment such that it will
                                    not be impaired pursuant to section 1124 of the Bankruptcy Code.

                                   Impairment and Voting: Class 1 is an Unimpaired Class, and the
                                    Holders of Class 1 Claims are conclusively deemed to have
                                    accepted the Plan pursuant to section 1126(f) of the Bankruptcy
                                    Code. Therefore, the Holders of Class 1 Claims will not be
                                    entitled to vote to accept or reject the Plan and will not be solicited.

                   2.        Class 2 – Other Secured Debt Claims

                                   Classification: Each Class 2 Claim is an Other Secured Debt
                                    Claim against the Debtor. This Class will be further divided into
                                    subclasses designated by letters of the alphabet (Class 2A, Class
                                    2B and so on), so that each holder of any Allowed Other Secured
                                    Debt Claim against the Debtor is in a Class by itself, except to the
                                    extent that there are Other Secured Debt Claims that are
                                    substantially similar to each other and may be included within a
                                    single Class.

                                   Treatment: The legal, equitable and contractual rights of the
                                    Holders of Class 2 Claims are unaltered by the Plan. With respect
                                    to each Allowed Class 2 Claim, on or as soon as reasonably
                                    practicable after the later of (i) the Initial Distribution Date if such
                                    Class 2 Claim is an Allowed Class 2 Claim on the Effective Date
                                    or (ii) the date on which such Class 2 Claim becomes an Allowed
                                    Class 2 Claim, each Holder of an Allowed Class 2 Claim will
                                    receive in full satisfaction, settlement, discharge and release of,
                                    and in exchange for, such Allowed Class 2 Claim, at the election of
                                    the Debtor (with the consent of the Requisite Parties): (A) Cash
                                    equal to the amount of such Allowed Class 2 Claim; (B) return of
                                    the collateral securing such Allowed Class 2 Claim; (C) such other
                                    less favorable treatment as to which the Debtor and the Holder of
                                    such Allowed Class 2 Claim will have agreed upon in writing; (D)
                                    any defaults shall be cured and shall be paid or satisfied in
                                    accordance with and pursuant to the terms of the applicable
                                    agreement between the Debtor and the Holder of the Allowed
                                    Class 2 Claim; or (E) Reinstatement or such other treatment such
                                    that it will not be impaired pursuant to section 1124 of the
                                    Bankruptcy Code.


DOCS_SF:102519.9 23629/001                         - 20 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS            Doc 5     Filed 10/15/20      Page 27 of 70



                                    Impairment and Voting: Class 2 is an Unimpaired Class, and the
                                     Holders of Class 2 Claims are conclusively deemed to have
                                     accepted the Plan pursuant to section 1126(f) of the Bankruptcy
                                     Code. Therefore, the Holders of Class 2 Claims will not be
                                     entitled to vote to accept or reject the Plan and will not be solicited.

                   3.        Class 3 – Senior Secured Notes Claims

                                    Classification: Class 3 consists of the Senior Secured Notes
                                     Claims.

                                    Allowance: On the Effective Date, the Senior Secured Notes
                                     Claims shall be Allowed, without offset, counterclaim or defense
                                     of any kind, in the aggregate principal amount of Forty Eight
                                     Million Seven Hundred Fifty Eight Thousand Eight Hundred
                                     Eighty Seven Dollars and Fifty Cents ($48,758,887.50), plus any
                                     accrued and unpaid interest, fees, costs and expenses and other
                                     amounts.

                                    Treatment: On the Effective Date, (i) each and every Holder of an
                                     Allowed Senior Secured Notes Claim, in full satisfaction,
                                     settlement, discharge and release of, and in exchange for, such
                                     Claim, shall receive its Pro Rata share of the New Series A Notes
                                     in accordance with the ratios, payment priorities, and descriptions
                                     set forth on Exhibit A and Exhibit B attached hereto and (ii) the
                                     Debtor shall pay in full in Cash all outstanding Senior Secured
                                     Notes Trustee Fees.

                                    Impairment and Voting: Class 3 is an Impaired Class, and Holders
                                     of Class 3 Claims are entitled to vote to accept or reject the Plan.

                   4.        Class 4 – Convertible Unsecured Notes Claims

                                    Classification: Class 4 consists of the Convertible Unsecured
                                     Notes Claims.

                                    Allowance: On the Effective Date, the Convertible Unsecured
                                     Notes Claims shall be Allowed, without offset, counterclaim or
                                     defense of any kind, in the aggregate principal amount of Sixty
                                     Seven Million Eight Hundred Thirty Six Thousand Nine Hundred
                                     Sixty Six Dollars ($67,836,966.00) plus any accrued and unpaid
                                     interest, fees, costs and expenses and other amounts.

                                    Treatment: On the Effective Date, (i) each and every Holder of an
                                     Allowed Convertible Unsecured Notes Claim, in full satisfaction,
                                     settlement, discharge and release of, and in exchange for, such
                                     Claim, shall receive its Pro Rata share of: (a) the New Series B
                                     Notes and (b) those Grantor Trust Certificates delivered in
                                     connection with the New Series B Notes in accordance with the
DOCS_SF:102519.9 23629/001                          - 21 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS            Doc 5     Filed 10/15/20      Page 28 of 70



                                     ratios, payment priorities, and descriptions set forth on Exhibit A
                                     and Exhibit B attached hereto and (ii) the Debtor shall pay in full
                                     in Cash all outstanding Convertible Unsecured Notes Trustee Fees.

                                    Impairment and Voting: Class 4 is an Impaired Class, and Holders
                                     of Class 4 Claims are entitled to vote to accept or reject the Plan.

                   5.        Class 5 – General Unsecured Claims

                                    Classification: Class 5 consists of the General Unsecured Claims.

                                    Treatment: The legal, equitable and contractual rights of the
                                     Holders of Class 5 Claims are unaltered by the Plan. With respect
                                     to each Allowed Class 5 Claim, on or as soon as reasonably
                                     practicable after the later of (i) the Initial Distribution Date if such
                                     Class 5 Claim is an Allowed Class 5 Claim on the Effective Date
                                     or (ii) the date on which such Class 5 Claim becomes an Allowed
                                     Class 5 Claim, each Holder of an Allowed Class 5 Claim will
                                     receive in full satisfaction, settlement, discharge and release of,
                                     and in exchange for, such Allowed Class 5 Claim, at the election of
                                     the Debtor (with the consent of the Requisite Parties): (A) Cash
                                     equal to the amount of such Allowed Class 5 Claim; (B) such other
                                     less favorable treatment as to which the Debtor and the Holder of
                                     such Allowed Class 5 Claim will have agreed upon in writing; or
                                     (C) such other treatment such that it will not be impaired pursuant
                                     to section 1124 of the Bankruptcy Code.

                                    Impairment and Voting: Class 5 is an Unimpaired Class, and the
                                     Holders of Class 5 Claims are conclusively deemed to have
                                     accepted the Plan pursuant to section 1126(f) of the Bankruptcy
                                     Code. Therefore, the Holders of Class 5 Claims will not be
                                     entitled to vote to accept or reject the Plan and will not be solicited.

                   6.        Class 6 – Equity Interests in the Debtor

                                    Classification: Class 6 consists of the Equity Interests in the
                                     Debtor.

                                    Treatment: On the Effective Date, each and every Holder of an
                                     Equity Interest in the Debtor, in full satisfaction, settlement,
                                     discharge and release of, and in exchange for, such Equity Interest,
                                     shall receive its Pro Rata share of the Grantor Trust Certificates in
                                     accordance with the ratios and payment priorities set forth on
                                     Exhibit A attached hereto, provided that (i) New Unvested
                                     Warrants to purchase Grantor Trust Certificates shall be distributed
                                     to Holders of Unvested Warrants and (ii) (x) equity awards of
                                     restricted stock under the Omnibus Plan shall be deemed vested as
                                     of the Effective Date and treated the same as the other Equity
                                     Interests in the Debtor and (y) New SARs exercisable for Grantor
DOCS_SF:102519.9 23629/001                          - 22 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5     Filed 10/15/20     Page 29 of 70



                                 Trust Certificates will be distributed to Holders of Existing SARs.
                                 The existing Equity Interests in the Debtor shall be canceled and
                                 extinguished as of the Effective Date.

                                Impairment and Voting: Class 6 is an Impaired Class, and Holders
                                 of Class 6 Claims are entitled to vote to accept or reject the Plan.

 G.       Special Provision Governing Unimpaired Claims

         Except as otherwise provided in the Plan, nothing under the Plan will affect the Debtor’s
 rights in respect of any Unimpaired Claims, including, without limitation, all rights in respect of
 legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claims,
 including the right to cure any arrears or defaults that may exist with respect to contracts to be
 assumed under the Plan.

 H.       Discharge of Claims

         Except as otherwise provided in the Plan and effective as of the Effective Date: (i) the
 rights afforded herein and the treatment of all Claims and Equity Interests will be in exchange for
 and in complete satisfaction, settlement, discharge, and release of all Claims and Equity Interests
 of any nature whatsoever, including any interest accrued on such Claims from and after the
 Petition Date, against the Debtor or any of its Assets, property, or Estate; (ii) the Plan will bind
 all Holders of Claims and Equity Interests, notwithstanding whether any such Holders abstained
 from voting to accept or reject the Plan or voted to reject the Plan; (iii) all Claims and Equity
 Interests will be satisfied, discharged, and released in full, and the Debtor’s liability with respect
 thereto will be extinguished completely, including any liability of the kind specified under
 section 502(g) of the Bankruptcy Code; and (iv) all Entities will be precluded from asserting
 against the Debtor, the Debtor’s Estate, each of their successors and assigns, and each of their
 Assets and properties, any other Claims or Equity Interests based upon any documents,
 instruments or any act or omission, transaction, or other activity of any kind or nature that
 occurred prior to the Effective Date.

 I.       Subordinated Claims

        The allowance, classification, and treatment of all Claims under the Plan shall take into
 account and conform to the contractual, legal, and equitable subordination rights relating thereto,
 whether arising under general principles of equitable subordination, section 510(b) of the
 Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtor
 reserves the right to re-classify, or to seek to subordinate, any Claim in accordance with any
 contractual, legal, or equitable subordination relating thereto, and the treatment afforded any
 Claim under the Plan that becomes a subordinated Claim at any time shall be modified to reflect
 such subordination. Unless the Confirmation Order provides otherwise, no distributions under
 the Plan shall be made on account of any subordinated Claim.




DOCS_SF:102519.9 23629/001                      - 23 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5    Filed 10/15/20     Page 30 of 70



                                         ARTICLE IV.
                             ACCEPTANCE OR REJECTION OF THE PLAN

 A.       Presumed Acceptance of Plan

        Classes 1, 2, and 5 are Unimpaired under the Plan, and are, therefore, presumed to have
 accepted the Plan pursuant to section 1126 of the Bankruptcy Code.

 B.       No Presumed Rejection of Plan

         No Classes of Claims or Equity Interests are Impaired such that they receive no
 distribution under the Plan on account of such Claims and Equity Interests. Therefore, no
 Classes of Claims or Equity Interests are deemed to have rejected the Plan pursuant to section
 1126(g) of the Bankruptcy Code.

 C.       Voting Classes

        Each Holder of an Allowed Claim or Equity Interest as of the applicable Voting Record
 Date in the Voting Classes (Classes 3, 4, and 6) will be entitled to vote to accept or reject the
 Plan.

 D.       Acceptance by Impaired Classes of Claims and Equity Interests

         Pursuant to section 1126(c) of the Bankruptcy Code and except as otherwise provided in
 section 1126(e) of the Bankruptcy Code, an Impaired Class of Claims has accepted the Plan if
 the Holders of at least two-thirds in dollar amount and more than one-half in number of the
 Allowed Claims actually voting in such Class have voted to accept the Plan. An Impaired Class
 of Equity Interests has accepted the Plan if Holders of at least two-thirds in amount of Allowed
 Equity Interests actually voting in such Class have voted to accept the Plan.

 E.       Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code

         The Debtor shall seek confirmation of the Plan under section 1129(b) of the Bankruptcy
 Code with respect to any Impaired Class or Equity Interest that does not accept the Plan pursuant
 to section 1126 of the Bankruptcy Code. The Debtor reserves the right to modify the Plan or any
 Exhibit thereto or Plan Schedule in order to satisfy the requirements of section 1129(b) of the
 Bankruptcy Code, if necessary.

                                      ARTICLE V.
                         MEANS FOR IMPLEMENTATION OF THE PLAN

 A.       General Settlement of Claims

         Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
 consideration for the classification, distributions, releases and other benefits provided under the
 Plan, upon the Effective Date, the provisions of the Plan will constitute a good-faith compromise
 and settlement of all Claims and Equity Interests and controversies resolved pursuant to the Plan.
 The Plan shall be deemed a motion to approve the good faith compromise and settlement of all
 such Claims, Equity Interests, and controversies pursuant to Bankruptcy Rule 9019, and the entry
DOCS_SF:102519.9 23629/001                    - 24 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS           Doc 5    Filed 10/15/20     Page 31 of 70



 of the Confirmation Order shall constitute the Bankruptcy Court’s approval of such compromise
 and settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as
 a finding by the Bankruptcy Court that such settlement and compromise is fair, equitable,
 reasonable and in the best interests of the Debtor and its Estate.

 B.       Restructuring Transactions

         Upon the Effective Date, the Debtor shall cause the following Restructuring Transactions
 to be consummated, in addition to such other transactions and events as the officers of the Debtor
 deem necessary, advisable, or appropriate in connection with the consummation of the Plan,
 regardless of the order in which they occur:

             i.        The Debtor shall cause (and shall cause its subsidiaries to cause) Lamington to
                       recapitalize, such that all of Lamington’s currently issued profit participating
                       notes are converted into (a) the New Series A Notes, (b) the New Series B
                       Notes, (c) the New PPNs, (d) the New PPN Warrants to purchase the New
                       PPNs, and (e) the New PPN SARs exercisable for New PPNs;

            ii.        The Debtor shall cause (and shall cause its subsidiaries to cause) (a) Lamington
                       to dividend to Markley Asset Portfolio, LLC, an indirect wholly-owned
                       subsidiary of the Debtor, the New Series A Notes, the New Series B Notes, the
                       New PPNs, the New PPN Warrants and the New PPN SARs, (b) Markley Asset
                       Portfolio, LLC to dividend or otherwise transfer to OLIPP IV, LLC, a direct
                       wholly-owned subsidiary of the Debtor, the New Series A Notes, the New
                       Series B Notes, the New PPNs, the New PPN Warrants and the New PPN SARs
                       and (c) OLIPP IV, LLC to dividend to the Debtor, the New Series A Notes, the
                       New Series B Notes, the New PPNs, the New PPN Warrants and the New PPN
                       SARs.

           iii.        The Debtor shall (a) form the Grantor Trust and cause the Grantor Trust to issue
                       the Grantor Trust Certificates, the New Unvested Warrants and the New SARs
                       and (b) contribute the New PPNs, the New PPN Warrants and the New PPN
                       SARs into the Grantor Trust in exchange for the Grantor Trust Certificates, the
                       New Unvested Warrants (so that upon exercise of any New Unvested Warrants
                       the proceeds thereof would be used to exercise the New PPN Warrants) and the
                       New SARs (so that upon exercise of any New SARs the proceeds thereof would
                       be used to exercise the New PPN SARs);

           iv.         The Debtor shall cause (and shall cause its subsidiaries to cause) to have the
                       New Series A Notes, the New Series B Notes, the New PPNs, and the Grantor
                       Trust Certificates listed on a stock exchange deemed suitable for such purpose
                       by the Debtor;

            v.         The Debtor shall dispose of certain of its assets other than its securities of
                       Lamington in a tax-efficient manner, which disposition may occur prior to or
                       during the winding up of the Debtor and may be subsequent to the distributions
                       to be made pursuant to subsection (vi) below;


DOCS_SF:102519.9 23629/001                         - 25 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS            Doc 5     Filed 10/15/20     Page 32 of 70



           vi.         Subject to the right of (a) the Convertible Unsecured Notes Trustee to exercise
                       the Convertible Unsecured Notes Charging Lien and (b) the Senior Secured
                       Notes Trustee to exercise the Senior Secured Notes Charging Lien, the Debtor
                       shall distribute (x) the New Series A Notes to Holders of Senior Secured Notes
                       Claims; (y) the New Series B Notes and a portion of the Grantor Trust
                       Certificates to Holders of the Convertible Unsecured Notes Claims, and (c) a
                       portion of the Grantor Trust Certificates to Holders of Equity Interests in the
                       Debtor, all in accordance with the ratios and payment priorities set forth on
                       Exhibit A attached hereto, in each case, in accordance with the terms of this
                       Plan and the Restructuring Support Agreements (but not a Restructuring
                       Support Agreement that has been terminated); provided that, (i) New Unvested
                       Warrants to purchase Grantor Trust Certificates will be distributed to Holders of
                       Unvested Warrants and (ii) equity awards of (x) restricted stock under the
                       Omnibus Plan shall be deemed vested as of the Effective Date and treated the
                       same as the other Equity Interests in the Debtor and (y) New SARs exercisable
                       for Grantor Trust Certificates will be distributed to Holders of Existing SARs, in
                       each case, in accordance with the terms of this Plan and the Restructuring
                       Support Agreements (but not a Restructuring Support Agreement that has been
                       terminated). In consideration of such distributions, the existing Senior Secured
                       Notes, the Convertible Unsecured Notes, and the Equity Interests in the Debtor
                       shall be canceled and extinguished in accordance with Article V.L of the Plan;

           vii.        On the Effective Date (or as soon as practicable thereafter), the Debtor shall
                       terminate, or cause to be terminated, (i) the listing of the Equity Interests in the
                       Debtor on the OTCQX Marketplace and (ii) the reporting obligations of the
                       Debtor under the Exchange Act, and file such other statements, forms,
                       schedules or reports pursuant to the Exchange Act or other federal or state
                       securities laws as the officers of the Debtor deem necessary, advisable or
                       appropriate; and

          viii.        The Debtor shall wind up its remaining operations and affairs, which may
                       include the sale or other disposition of remaining assets in a tax-efficient
                       manner, and shall take such other actions the Plan Agent deems necessary or
                       advisable to accomplish the purposes of the Plan and consummate the
                       liquidation and winding up of the Debtor thereunder. At the conclusion of the
                       liquidation and following the discharge of any remaining liabilities of the
                       Debtor, the Plan Agent shall cause the Debtor to distribute any remaining
                       liquidation proceeds and any Cash held by the Debtor to Lamington.

 C.       Corporate Existence

         Pending consummation of the Restructuring Transactions and until such time that the
 Debtor has fulfilled its obligations under the Plan, the Debtor will continue to exist after the
 Effective Date, with all of the powers of a corporation pursuant to the applicable law in its state
 of incorporation, and in accordance with its certificate of incorporation and bylaws, except as
 modified hereby or through the Confirmation Order.

         On the Effective Date or as soon thereafter as is reasonably practicable, and without need
 for any notice to or any vote, consent, authorization, approval, ratification or other action by any
DOCS_SF:102519.9 23629/001                          - 26 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5    Filed 10/15/20      Page 33 of 70



 Entity or any director, stockholder, securityholder, manager, member, or partner (or board
 thereof) of any Entity, the Debtor may take all actions as may be necessary or appropriate to
 effect any transaction described in, approved by, or necessary or appropriate to effectuate this
 Plan, including, without limitation: (i) the execution and delivery of appropriate agreements or
 other documents of merger, consolidation, restructuring, conversion, disposition, transfer,
 arrangement, continuance, dissolution, sale, purchase or liquidation containing terms that are
 consistent with the terms of the Plan, the Plan Documents, the Restructuring Support
 Agreements (but not a Restructuring Support Agreement that has been terminated) and that
 satisfy the requirements of applicable law and any other terms to which the applicable entities
 and Requisite Parties may agree; (ii) the execution and delivery of appropriate instruments of
 transfer, assignment, assumption, or delegation of any Asset, property, right, liability, debt, or
 obligation on terms consistent with the terms of this Plan and the Restructuring Support
 Agreements (but not a Restructuring Support Agreement that has been terminated) and having
 other terms to which the applicable parties and Requisite Parties agree; (iii) the filing of
 appropriate certificates or articles of incorporation and amendments thereto, reincorporation,
 merger, consolidation, conversion, amalgamation or dissolution pursuant to applicable law; (iv)
 the Restructuring Transactions; and (v) all other actions that the applicable Entities determine to
 be necessary or appropriate, including, without limitation, making filings or recordings that may
 be required by applicable law in connection with the Plan. The Confirmation Order shall, and
 shall be deemed to, pursuant to sections 363 and 1123 of the Bankruptcy Code, authorize, among
 other things, all actions as may be necessary or appropriate to effect any transaction described in,
 contemplated by, or necessary to effectuate the Plan. On the Effective Date or as soon as
 reasonably practicable thereafter, the applicable Entities shall issue all securities, notes,
 instruments, certificates, and other documents required to be issued pursuant to the Restructuring
 Transactions.

 D.       Vesting of Assets in the Debtor

         Except as otherwise provided in the Plan, in any agreement, instrument, or other
 document incorporated in the Plan, or the Confirmation Order, on or after the Effective Date, all
 property and Assets of the Estate (including, without limitation, Causes of Action) and any
 property and Assets acquired by the Debtor pursuant to the Plan will vest in the Debtor, free and
 clear of all Liens, Claims, charges or other encumbrances. Notwithstanding the foregoing,
 Avoidance Actions shall be deemed released and relinquished as of the Effective Date.

          Except as may be otherwise provided in the Plan, on and after the Effective Date, the
 Debtor may manage its affairs and may use, acquire or dispose of property and compromise or
 settle any Claims without supervision or approval by the Bankruptcy Court and free of any
 restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly
 imposed by the Plan and the Confirmation Order. Without limiting the foregoing, the Debtor
 will pay the charges that it incurs after the Effective Date for Professionals’ fees, disbursements,
 expenses or related support services (including reasonable fees relating to the preparation of
 Professional fee applications) in the ordinary course of business and without application or
 notice to, or order of, the Bankruptcy Court.

         Any proceeds realized by the Debtor from the liquidation of its Assets will be disposed of
 in a tax-efficient manner.


DOCS_SF:102519.9 23629/001                     - 27 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5    Filed 10/15/20     Page 34 of 70



 E.       New Indenture Documents; New Series A Notes; New Series B Notes; New PPNs;
          New PPN Warrants; New PPN SARs; Sources of Cash for Plan Distributions

         (a)    New Indenture Documents. On the Effective Date, the Debtor will cause
 Lamington to execute and deliver the New Indenture Documents, the New Series A Notes, the
 New Series B Notes, the New PPNs, the New PPN Warrants and the New PPN SARs to the
 Debtor (which will immediately thereafter contribute such New PPNs, New PPN Warrants and
 New PPN SARs to the Grantor Trust), and any related instruments and documents, amendments
 to the foregoing, or agreements in connection therewith, in each case without further notice to or
 order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule and
 without need for any notice to or any vote, consent, authorization, approval, ratification or other
 action by any Entity or any director, stockholder, securityholder, manager, member, or partner
 (or board thereof) of any Entity and Confirmation of the Plan shall be deemed approval of all
 such documents. The material terms of the New Series A Notes, the New Series B Notes, and
 the New PPNs are summarized in Exhibit B attached hereto.

         (b)    Sources of Cash for Plan Distributions. Except as otherwise provided in the Plan
 or the Confirmation Order, all Cash necessary for the Debtor to make payments required
 pursuant to the Plan will be obtained from Cash on hand at the Debtor or through its direct or
 indirect wholly-owned subsidiaries.

 F.       Creation of Grantor Trust; Grantor Trust Certificates; New Unvested Warrants;
          New SARs

         On the Effective Date, the Debtor shall establish the Grantor Trust pursuant to the
 Grantor Trust Agreement for the purpose of holding the New PPNs, the New PPN Warrants and
 the New PPN SARs and the Debtor will cause the Grantor Trust to issue and deliver the Grantor
 Trust Certificates, the New Unvested Warrants and the New SARs to the Debtor. The Grantor
 Trust will be managed and administered by the Grantor Trust Trustee, without need for any
 notice to or any vote, consent, authorization, approval, ratification or other action by any Entity
 or any director, stockholder, securityholder, manager, member, or partner (or board thereof) of
 any Entity. The identity of the Grantor Trust Trustee will be disclosed prior to the Confirmation
 Hearing as part of the Plan Supplement in accordance with Section 1129(a)(5) of the Bankruptcy
 Code. The expenses of the Grantor Trust, including the fees of the Grantor Trust Trustee, shall
 be borne by Lamington.

 G.       Distribution of New Series A Notes, New Series B Notes, New PPNs, Grantor Trust
          Certificates, New Unvested Warrants, New PPN Warrants, New SARs and New
          PPN SARs and Related Documentation

         On the Effective Date, the Debtor will be authorized to distribute the New Series A
 Notes, the New Series B Notes, the Grantor Trust Certificates, the New Unvested Warrants, and
 the New SARs and contribute the New PPNs, the New PPN Warrants and the New PPN SARs,
 in accordance with the Plan and the Restructuring Support Agreements (but not a Restructuring
 Support Agreement that has been terminated) without further notice to or order of the
 Bankruptcy Court, act or action under applicable law, regulation, order, or rule and without need
 for any notice to or any vote, consent, authorization, approval, ratification or other action by any
 Entity or any director, stockholder, securityholder, manager, member, or partner (or board
 thereof) of any Entity. From and after the Effective Date, the Debtor will cease to be under any
DOCS_SF:102519.9 23629/001                     - 28 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5    Filed 10/15/20     Page 35 of 70



 disclosure or other obligations in connection with the Senior Secured Notes Indenture, the
 Convertible Unsecured Notes Indenture, or the Equity Interests.

          The Restructuring Securities to be issued and distributed pursuant to the Plan will be
 exempt from the registration requirements of federal, state or local securities laws to the fullest
 extent permitted by Section 4(a)(2) of the Securities Act and Regulation D promulgated
 thereunder, and/or Section 1145(a) of the Bankruptcy Code. Without limiting the effects of such
 provisions, all financing documents, agreements, and instruments entered into and delivered on
 or as of the Effective Date contemplated by or in furtherance of the Plan, including, without
 limitation, the New Series A Notes, the New Series B Notes, the New PPNs, the Grantor Trust
 Certificates, the New Unvested Warrants, the New PPN Warrants, the New SARs and the New
 PPN SARs, and any other agreement or document related to or entered into in connection with
 any of the foregoing, will become effective and binding in accordance with their respective terms
 and conditions upon execution and delivery by the parties thereto, in each case without further
 notice to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
 or rule and without need for any notice to or any vote, consent, authorization, approval,
 ratification or other action by any Entity or any director, stockholder, securityholder, manager,
 member, or partner (or board thereof) of any Entity (other than as expressly required by such
 applicable agreement).

 H.       Release of Liens, Claims and Equity Interests

         Except as otherwise provided in the Plan or in any contract, instrument, release or other
 agreement or document entered into or delivered in connection with the Plan, on the Effective
 Date and concurrently with the applicable distributions made pursuant to the Plan, all Liens,
 Claims, Equity Interests, mortgages, deeds of trust, or other security interests against the
 property of the Estate will be fully released, terminated, extinguished and discharged, in each
 case without further notice to or order of the Bankruptcy Court, act or action under applicable
 law, regulation, order, or rule and without need for any notice to or any vote, consent,
 authorization, approval, ratification or other action by any Entity or any director, stockholder,
 securityholder, manager, member, or partner (or board thereof) of any Entity. Any Entity
 holding such Liens or Interests will, pursuant to section 1142 of the Bankruptcy Code, promptly
 execute and deliver to the Debtor such instruments of termination, release, satisfaction and/or
 assignment (in recordable form) as may be reasonably requested by the Debtor. For the
 avoidance of doubt, nothing in this provision shall impair the right of (i) the Convertible
 Unsecured Notes Trustee to exercise the Convertible Unsecured Notes Charging Lien, or (ii) the
 Senior Secured Notes Trustee to exercise the Senior Secured Notes Charging Lien.

 I.       Organizational Documents

         On the Effective Date, the organizational documents of Lamington shall be revised
 consistent with the provisions of the Plan and the Restructuring Support Agreements (but not a
 Restructuring Support Agreement that has been terminated) and the organizational documents of
 the Debtor shall be deemed revised consistent with the provisions of the Plan and the
 Restructuring Support Agreements (but not a Restructuring Support Agreement that has been
 terminated). Specifically, on the Effective Date, the organizational documents of the Debtor
 shall be deemed revised to (i) include, among other things, pursuant to section 1123(a)(6) of the
 Bankruptcy Code, a provision prohibiting the issuance of additional non-voting equity securities,
 but only to the extent required by section 1123(a)(6) of the Bankruptcy Code and (ii) to the
DOCS_SF:102519.9 23629/001                    - 29 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5     Filed 10/15/20     Page 36 of 70



 extent necessary or appropriate, include such provisions as may be needed to effectuate and
 consummate the Plan and the transactions contemplated herein. After the Effective Date,
 Lamington may amend and restate its operating agreement and other applicable organizational
 documents, as permitted by applicable law.

 J.       Post-Effective Date Management

         On the Effective Date, Lamington shall have a board of directors consisting of five (5)
 members, including (a) two (2) designated by the ad hoc committee of the Supporting Senior
 Secured Noteholders, (b) one (1) designated by the ad hoc committee of the Supporting
 Convertible Unsecured Noteholders, (c) one (1) designated by the non-conflicted equity
 members of the Debtor’s Board of Directors, and (d) one (1) Irish citizen acceptable to the other
 four (4) director designees. Each such designee may be removed and replaced by his or her
 designator(s). The duration of such designation rights and other rights of such directors,
 including voting rights and restrictions, will be contained in the New Indenture Documents.
 Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtor will disclose, prior to the
 Confirmation Hearing, the identity and affiliations of any Person proposed to serve on the initial
 board of directors of Lamington or as an officer of Lamington and, to the extent such Person is
 an insider other than by virtue of being a director or officer, the nature of any compensation for
 such Person. Each such director, and officer will serve from and after the Effective Date
 pursuant to applicable organizational documents of Lamington and the New Indenture
 Documents.

         The directors and officers of the Debtor will be deemed to have resigned as of the
 Effective Date, in each case without further notice to or order of the Bankruptcy Court, act or
 action under applicable law, regulation, order, or rule and without need for any notice to or any
 vote, consent, authorization, approval, ratification or other action by any Entity or any other
 Person or any director, stockholder, securityholder, manager, member, or partner (or board
 thereof) of any Entity.

         On the Effective Date, the Plan Agent shall be appointed as the sole director, sole
 manager, sole managing member and sole officer of the Debtor. From and after the Effective
 Date, and until the Debtor is wound up and liquidated, the Debtor shall be managed by the Plan
 Agent, pursuant to the terms of the Plan and the Confirmation Order, which shall provide that the
 Plan Agent will be compensated on an hourly basis out of the Debtor’s revested assets. The Plan
 Agent shall act for the Debtor in the same fiduciary capacity as applicable to a board of directors,
 board of managers, managing members and officers, subject to the provisions hereof (and all
 certificates of formation, membership agreements, and related documents are deemed amended
 by the Plan to permit and authorize the same).

 K.       Corporate Action

         From and after the Effective Date, the Debtor may take any and all actions to execute,
 deliver, File or record such contracts, instruments, releases and other agreements or documents
 and take such actions as may be necessary or appropriate to effectuate and implement the
 provisions of the Plan, including, without limitation, the liquidation of the Debtor’s Assets and
 distribution of the securities to be issued pursuant hereto and in each case without further notice
 to or order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule
 and without need for any notice to or any vote, consent, authorization, approval, ratification or
DOCS_SF:102519.9 23629/001                     - 30 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5     Filed 10/15/20     Page 37 of 70



 other action by any Entity or any other Person or any director, stockholder, securityholder,
 manager, member, or partner (or board thereof) of any Entity (except for those expressly
 required pursuant to the Plan) and all actions contemplated by the Plan shall be deemed
 authorized and approved by the Bankruptcy Court in all respects.

         From and after the Effective Date (as appropriate), all matters provided for pursuant to
 the Plan that would otherwise require approval of any stockholders, securityholders, directors,
 managers, members or partners of the Debtor (as of prior to the Effective Date) will be deemed
 to have been so approved and will be in effect prior to, on or after the Effective Date (as
 appropriate) pursuant to applicable law and without any requirement of further notice to or any
 vote, consent, authorization, approval, ratification or other action by the stockholders, directors,
 managers or members of such Debtor, or the need for any notice to or any vote, consent,
 authorization, approval, ratification or other, action by any Person and all actions contemplated
 by the Plan shall be deemed authorized and approved by the Bankruptcy Court in all respects.

          Upon the Effective Date, all matters provided for in the Plan involving the legal or
 corporate structure of the Debtor, and any legal or corporate action required by the Debtor in
 connection with the Plan, will be deemed to have occurred and will be in full force and effect in
 all respects, in each case without further notice to or order of the Bankruptcy Court, act or action
 under applicable law, regulation, order, or rule and without need for any notice to or any vote,
 consent, authorization, approval, ratification or other action by any Entity or any other Person or
 any director, stockholder, manager, member, or partner (or board thereof) of any Entity and all
 matters provided for in the Plan involving the legal or corporate structure of the Debtor shall be
 deemed authorized and approved by the Bankruptcy Court in all respects. On the Effective Date,
 the appropriate officers of the Debtor are authorized to issue, execute, deliver, and consummate
 the transactions contemplated by, the contracts, agreements, documents, guarantees, pledges,
 consents, securities, certificates, resolutions and instruments contemplated by or described in the
 Plan in the name of and on behalf of the Debtor without further notice to or order of the
 Bankruptcy Court, act or action under applicable law, regulation, order, or rule and without need
 for any notice to or any vote, consent, authorization, approval, ratification or other action by any
 Entity or other Person or any director, stockholder, manager, member, or partner (or board
 thereof) of any Entity. The secretary and any assistant secretary of the Debtor will be authorized
 to certify or attest to any of the foregoing actions.

 L.       Cancellation of Notes, Certificates and Instruments

         Except for the purpose of evidencing a right to a distribution under this Plan and except
 as otherwise set forth in this Plan, on the Effective Date, all agreements, instruments, Securities
 and other documents evidencing any prepetition Claim against, or Equity Interest in, the Debtor
 and any rights of any holder in respect thereof shall be deemed cancelled, discharged, and of no
 force or effect; provided, however, that (i) the Convertible Unsecured Notes and the Convertible
 Unsecured Notes Indenture and (ii) the Senior Secured Notes and the Senior Secured Notes
 Indenture shall continue in effect solely for the purposes of (a) allowing the Holders of
 Convertible Unsecured Notes and Senior Secured Notes (as applicable) to receive their Plan
 Distributions, (b) preserving the Convertible Unsecured Notes Trustee and the Senior Secured
 Notes Trustee’s respective right to payment of the Convertible Unsecured Notes Trustee Fees
 and the Senior Secured Notes Trustee Fees, respectively, (c) permitting the Convertible
 Unsecured Notes Trustee and the Senior Secured Notes Trustee to exercise the Convertible
 Unsecured Notes Charging Lien and the Senior Secured Notes Charging Lien, respectively, and ,
DOCS_SF:102519.9 23629/001                     - 31 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS          Doc 5     Filed 10/15/20    Page 38 of 70



 (d) allow the Convertible Unsecured Notes Trustee and the Senior Secured Notes Trustee to
 enforce their rights, claims and interests vis-à-vis any other parties other than the Debtor and to
 appear in the Chapter 11 Case and (e) maintaining the right to indemnification, contribution or
 subrogation or any other claim or entitlement they may have from the Debtor pursuant to and
 subject to the respective terms of the Convertible Unsecured Notes Indenture and the Senior
 Secured Notes Indenture. Except for the foregoing with respect to such other rights of the
 Convertible Unsecured Notes Trustee and the Senior Secured Notes Trustee that survive the
 applicable indentures, the Convertible Unsecured Notes Trustee and the Senior Secured Notes
 Trustee and their respective agents shall be relieved of all further duties and responsibilities
 related to the applicable Indentures and the Plan.

 M.       Cancellation of Existing Instruments Governing Security Interests

        Upon the full payment or other satisfaction of an Allowed Other Secured Claim, or
 promptly thereafter, the holder of such Allowed Other Secured Claim shall deliver to the Debtor
 any Collateral or other property of the Debtor held by such holder, together with any termination
 statements, instruments of satisfaction, or releases of all security interests with respect to its
 Allowed Other Secured Claim that may be reasonably required to terminate any related financing
 statements, mortgages, mechanics’ or other statutory Liens, or lis pendens, or similar interests or
 documents.

 N.       Restructuring Transactions

         On the Effective Date or as soon as reasonably practicable thereafter, and without need
 for any notice to or any vote, consent, authorization, approval, ratification or other action by any
 Entity or other Person or any director, stockholder, manager, member, or partner (or board
 thereof) of any Entity, the Debtor may take all actions consistent with this Plan as may be
 necessary or appropriate to effect any transaction described in, approved by, contemplated by, or
 necessary to effectuate the Restructuring Transactions under and in connection with this Plan and
 the Restructuring Support Agreements (but not a Restructuring Support Agreement that has been
 terminated).

 O.       Treatment of Vacant Classes

         Any Claim or Interest in a Class that is considered vacant under Article III.C of this Plan
 shall receive no Plan Distribution.

                              ARTICLE VI.
         TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 A.       Assumption and Rejection of Executory Contracts and Unexpired Leases

        On the Effective Date, all Executory Contracts and Unexpired Leases of the Debtor will
 be deemed rejected in accordance with, and subject to, the provisions and requirements of
 sections 365 and 1123 of the Bankruptcy Code, except for those Executory Contracts and
 Unexpired Leases that:

                   1.        have previously expired or terminated pursuant to their own terms or by
                             agreement of the parties thereto;
DOCS_SF:102519.9 23629/001                         - 32 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS           Doc 5    Filed 10/15/20     Page 39 of 70



                   2.        have been assumed by order of the Bankruptcy Court;

                   3.        are the subject of a motion to assume or motion to reject pending on the
                             Effective Date;

                   4.        are identified on a schedule of assumed contracts in the Plan Supplement;
                             or

                   5.        are assumed pursuant to the terms of the Plan.

         Without amending or altering any prior order of the Bankruptcy Court approving the
 assumption or rejection of any Executory Contract or Unexpired Lease, entry of the
 Confirmation Order by the Bankruptcy Court will constitute approval of such assumptions and
 rejections pursuant to sections 365(a) and 1123 of the Bankruptcy Code. To the extent any
 provision in any Executory Contract or Unexpired Lease assumed pursuant to the Plan
 (including, without limitation, any “change of control” provision) restricts or prevents, or
 purports to restrict or prevent, or is breached or deemed breached by, the Debtor’s assumption of
 such Executory Contract or Unexpired Lease, then such provision will be deemed modified such
 that the transactions contemplated by the Plan will not entitle the non-debtor party thereto to
 terminate such Executory Contract or Unexpired Lease or to exercise any other default-related
 rights with respect thereto. Each Executory Contract and Unexpired Lease assumed pursuant to
 this Article of the Plan will revest in and be fully enforceable by the Debtor in accordance with
 its terms, except as modified by the provisions of the Plan, any order of the Bankruptcy Court
 authorizing and providing for its assumption, or applicable law.

 B.       Assumption and Assignment of Executory Contracts or Unexpired Leases

         In the event of an assumption and assignment of an Executory Contract or Unexpired
 Lease, at least twenty-one (21) days prior to the Confirmation Hearing, the Debtor will serve
 upon counterparties to such Executory Contracts and Unexpired Leases a notice of the proposed
 assumption and assignment that will: (a) list the applicable cure amount, if any; (b) identify the
 party to which the Executory Contract or Unexpired Lease will be assigned; (c) describe the
 procedures for filing objections thereto; and (d) explain the process by which related disputes
 will be resolved by the Bankruptcy Court; additionally, the Debtor will file with the Bankruptcy
 Court a list of such Executory Contracts and Unexpired Leases to be assigned and the proposed
 cure amounts. Any applicable cure amounts will be satisfied, pursuant to section 365(b)(1) of
 the Bankruptcy Code, by payment of the cure amount in Cash on the Effective Date or on such
 other terms as the parties to such Executory Contracts or Unexpired Leases may otherwise agree.

        Any objection by a counterparty to an Executory Contract or Unexpired Lease to a
 proposed assignment or any related cure amount must be Filed, served and actually received by
 the Debtor at least five (5) Business Days prior to the Confirmation Hearing. Any counterparty
 to an Executory Contract and Unexpired Lease that fails to object timely to the proposed
 assignment or cure amount will be deemed to have consented to such assignment of its
 Executory Contract or Unexpired Lease. The Confirmation Order will constitute an order of the
 Bankruptcy Court approving any proposed assignments of Executory Contracts or Unexpired
 Leases pursuant to sections 365 and 1123 of the Bankruptcy Code as of the Effective Date.
 Unless otherwise indicated, all assumptions, assumptions and assignments, and rejections of
 Executory Contracts and Unexpired Leases in the Plan will be effective as of the Effective Date.
DOCS_SF:102519.9 23629/001                         - 33 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5     Filed 10/15/20     Page 40 of 70



         Notwithstanding the foregoing paragraph or anything contrary herein, the Debtor reserves
 the right, with the consent of the Requisite Parties, to alter, amend, modify, or supplement the
 Executory Contracts and Unexpired Leases identified for assumption, assumption and
 assignment, or rejection in the Plan Supplement prior to the Effective Date.

         In the event of a dispute regarding (a) the amount of any cure payment, (b) the ability of
 any assignee to provide “adequate assurance of future performance” (within the meaning of
 section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease to be
 assigned or (c) any other matter pertaining to assignment, the applicable cure payments required
 by section 365(b)(1) of the Bankruptcy Code will be made following the entry of a Final Order
 or orders resolving the dispute and approving the assignment. If an objection to assignment or
 cure amount is sustained by the Bankruptcy Court, the Debtor, in its sole option, may elect to
 reject such Executory Contract or Unexpired Lease in lieu of assuming and assigning it.

 C.       Claims on Account of the Rejection of Executory Contracts or Unexpired Leases

          All Proofs of Claim with respect to Claims arising from the rejection of Executory
 Contracts or Unexpired Leases, pursuant to the Plan or the Confirmation Order, if any, must be
 Filed with the Bankruptcy Court on the later of (a) the applicable bar date; (b) within thirty (30)
 days after service of the applicable rejection order; and (c) any other date set by an order of the
 Court. The Debtor will provide notice of such rejection and specify the appropriate deadline for
 the filing of such Proof of Claim.

         Any Entity that is required to File a Proof of Claim arising from the rejection of an
 Executory Contract or an Unexpired Lease that fails to timely do so will be forever barred,
 estopped and enjoined from asserting such Claim, and such Claim will not be enforceable,
 against the Debtor or the Estate, and the Debtor and its Estate and property will be forever
 discharged from any and all indebtedness and liability with respect to such Claim unless
 otherwise ordered by the Bankruptcy Court or as otherwise provided in the Plan. All such
 Claims will, as of the Effective Date, be subject to the permanent injunction set forth in Article
 XI.C of the Plan. All claims arising from the rejection of any Executory Contract or Unexpired
 Lease shall be treated as General Unsecured Claims, subject to any applicable limitation or
 defense under the Bankruptcy Code and applicable law.

 D.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

         Any monetary amounts by which any Executory Contract or Unexpired Lease to be
 assumed hereunder is in default shall be satisfied, under section 365(b)(1) of the Bankruptcy
 Code, by the Debtor upon assumption thereof, by payment of the default amount in Cash as and
 when due in the ordinary course or on such other terms as the parties to such Executory Contract
 or Unexpired Lease may otherwise agree. Following the Petition Date, the Debtor may serve a
 notice on parties to executory contracts and unexpired leases to be assumed reflecting the
 Debtor’s intention to assume the contract or lease in connection with this Plan and setting forth
 the proposed Cure Amount (if any). If a counterparty to any executory contract or unexpired
 lease that the Debtor intends to assume does not receive such a notice, the proposed Cure
 Amount for such executory contract or unexpired lease shall be deemed to be zero dollars ($0).

        Any objection by a counterparty to an Executory Contract or Unexpired Lease to a
 proposed assumption must be Filed, served and actually received by the Debtor at least three (3)
DOCS_SF:102519.9 23629/001                     - 34 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5    Filed 10/15/20     Page 41 of 70



 Business Days prior to the Confirmation Hearing. Any counterparty to an Executory Contract
 and Unexpired Lease that fails to object timely to the proposed assumption will be deemed to
 have assented and will be deemed to have forever released and waived any objection to the
 proposed assumption. In the event of a dispute regarding (1) the amount of any payments to cure
 a default, (2) the ability of the Debtor or any assignee to provide “adequate assurance of future
 performance” (within the meaning of section 365 of the Bankruptcy Code) under the contract or
 lease to be assumed or (3) any other matter pertaining to assumption, the cure payments required
 by section 365(b)(1) of the Bankruptcy Code will be made following the entry of a Final Order
 or orders resolving the dispute and approving the assumption. If an objection to cure is sustained
 by the Bankruptcy Court, the Debtor, in its sole option, may elect to reject such Executory
 Contract or Unexpired Lease in lieu of assuming it.

 E.       Assumption of Director and Officer Insurance Policies

         Upon the Effective Date, the Debtor shall be deemed to assume all of the D&O Liability
 Insurance Policies pursuant to section 365(a) of the Bankruptcy Code. Unless previously
 effectuated by separate order entered by the Bankruptcy Court, entry of the Confirmation Order
 will constitute the Bankruptcy Court’s approval of the Debtor’s foregoing assumption of each of
 the D&O Liability Insurance Policies. Notwithstanding anything to the contrary contained in the
 Plan, confirmation of the Plan will not discharge, impair or otherwise modify any indemnity
 obligations assumed by the foregoing assumption of the D&O Liability Insurance Policies, and
 each such indemnity obligation will be deemed and treated as an Executory Contract that has
 been assumed by the Debtor under the Plan as to which no Proof of Claim need be Filed.
 Notwithstanding anything to the contrary contained in the Plan, confirmation of the Plan will not
 impair or otherwise modify any rights of the Debtor under the D&O Liability Insurance Policies.

 F.       Indemnification Provisions

         On the Effective Date, all Indemnification Provisions (whether in the by-laws, operating
 agreements, certificate of incorporation or organization, board resolutions, member consents,
 contracts, or otherwise) will be Reinstated (or assumed, as the case may be), and will survive
 effectiveness of the Plan. No such Reinstatement or assumption shall in any way extend the
 scope or term of any Indemnification Provision beyond that contemplated in the underlying
 contract or document as applicable.

                                         ARTICLE VII.
                             PROVISIONS GOVERNING DISTRIBUTIONS

 A.       Dates of Distributions

         Except as otherwise provided in the plan, on the Effective Date (or if a Claim is not an
 Allowed Claim on the Effective Date, on the date that such Claim becomes an Allowed Claim, or
 as soon as reasonably practicable thereafter), each Holder of an Allowed Claim against the
 Debtor shall receive the full amount of the distributions that the Plan provides for Allowed
 Claims in the applicable Class and in the manner provided herein. In the event that any payment
 or act under the Plan is required to be made or performed on a date that is not on a Business Day,
 then the making of such payment or the performance of such act may be completed on the next
 succeeding Business Day, but shall be deemed to have been completed as of the required date. If
 and to the extent there are Disputed Claims, distributions on account of any such Disputed
DOCS_SF:102519.9 23629/001                    - 35 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5     Filed 10/15/20     Page 42 of 70



 Claims shall be made pursuant to the provisions provided in the Plan. Except as otherwise
 provided in the Plan, Holders of Claims shall not be entitled to interest, dividends or accruals on
 the distributions provided for therein, regardless of whether distributions are delivered on or at
 any time after the Effective Date.

         Upon the Effective Date, all Debts of the Debtor shall be deemed fixed and adjusted
 pursuant to the Plan and the Debtor shall have no liability on account of any Claims or Equity
 Interests except as set forth in the Plan and in the Confirmation Order. All payments and all
 distributions made by the Distribution Agent under the Plan shall be in full and final satisfaction,
 settlement and release of all Claims against the Debtor.

         At the close of business on the Distribution Record Date, the transfer ledgers for the
 Senior Secured Notes, the Convertible Unsecured Notes, and the Equity Interests shall be closed,
 and there shall be no further changes in the record holders of such indebtedness and Equity
 Interests. The Debtor, the Distribution Agent, the Senior Secured Notes Trustee, the Convertible
 Unsecured Notes Trustee, and each of their respective agents, successors, and assigns shall have
 no obligation to recognize the transfer of any Senior Secured Notes, Convertible Unsecured
 Notes, or Equity Interests occurring after the Distribution Record Date and shall be entitled
 instead to recognize and deal for all purposes hereunder with only those record holders stated on
 the transfer ledgers as of the close of business on the Distribution Record Date irrespective of the
 number of distributions to be made under the Plan to such Persons or the date of such
 distributions.

         Notwithstanding the foregoing, the Debtor, the Distribution Agent, and the Convertible
 Unsecured Notes Trustee shall be entitled to recognize and deal for all purposes under the Plan
 with Holders of Convertible Unsecured Notes Claims to the extent consistent with the customary
 practices of DTC, and all Plan Distributions to be made to Holders of Convertible Unsecured
 Notes Claims shall be eligible to be distributed through the facilities of DTC.

 B.       Distribution Agent

         Except as provided therein, all distributions under the Plan shall be made by the Debtor
 as Distribution Agent, or by such other Entity designated by the Debtor as a Distribution Agent
 on the Effective Date or thereafter.

         Except as otherwise provided in the Plan or reasonably requested by the applicable
 indenture trustee, all distributions to Holders of the Convertible Unsecured Notes and the Senior
 Secured Notes shall be made to and deemed completed when received by the applicable
 indenture trustee; provided, however, that at such applicable indenture trustee’s written election,
 the applicable distributions shall not be distributed to Holders of the Convertible Unsecured
 Notes or the Senior Secured Notes in the name of the applicable indenture trustee. Upon such
 written election, the Convertible Unsecured Notes Trustee and/or the Senior Secured Notes
 Trustee Unsecured, as applicable, shall hold or direct such distributions and shall arrange to
 deliver such distributions to or on behalf of such Holders of the Convertible Unsecured Notes
 and the Senior Secured Notes, subject to the applicable indenture trustee’s charging liens. If the
 Convertible Unsecured Notes Trustee and/or the Senior Secured Notes Trustee is unable to make
 such distributions or consents to the Distribution Agent making such distributions in writing, the
 Distribution Agent, with the cooperation of the applicable indenture trustee, shall make such
 distributions to the extent practicable to do so (provided that until such distributions are made,
DOCS_SF:102519.9 23629/001                     - 36 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5     Filed 10/15/20      Page 43 of 70



 the applicable charging liens shall attach to the property to be distributed in the same manner as
 if such distributions were made through the applicable indenture trustee).

         The Debtor, or such other Entity designated by the Debtor to be the Distribution Agent,
 shall not be required to give any bond or surety or other security for the performance of such
 Distribution Agent’s duties unless otherwise ordered by the Bankruptcy Court.

         The Distribution Agent shall be empowered to (a) effect all actions and execute all
 agreements, instruments, and other documents necessary to perform its duties under the Plan;
 (b) make all distributions contemplated hereby; (c) employ professionals, transfer agents and
 registrars to represent it with respect to its responsibilities; and (d) exercise such other powers as
 may be vested in the Distribution Agent by order of the Bankruptcy Court, pursuant to the Plan,
 or as deemed by the Distribution Agent to be necessary and proper to implement the provisions
 hereof.

 C.       Cash Distributions

         Distributions of Cash may be made either by check drawn on a domestic bank or wire
 transfer from a domestic bank, at the option of the Debtor, except that Cash payments made to
 foreign creditors may be made in such funds and by such means as are necessary or customary in
 a particular foreign jurisdiction.

 D.       Rounding of Payments

        Whenever payment or distribution of a fraction of a dollar of value whether in the form of
 Cash or Securities would otherwise be called for, the actual payment or distribution shall reflect
 a rounding down of such fraction to the nearest whole dollar or zero if the amount is less than
 one-half of one dollar and a rounding up of such fraction to the nearest whole dollar if the
 amount is one-half or more of one dollar.

 E.       Distributions on Account of Claims Allowed After the Effective Date

          Except as otherwise agreed by the Holder of a particular Claim or as provided in the Plan,
 all distributions shall be made pursuant to the terms of the Plan and the Confirmation Order.
 Distributions to any Holder of an Allowed Claim shall be allocated first to the principal amount
 of any such Allowed Claim, as determined for U.S. federal income tax purposes and then, to the
 extent the consideration exceeds such amount, to the remainder of such Claim comprising
 accrued but unpaid interest, if any (but solely to the extent that interest is an allowable portion of
 such Allowed Claim). Whenever any payment of a fraction of a dollar would otherwise be
 called for, the actual distribution shall reflect a rounding of such fraction down to the nearest
 dollar.

 F.       General Distribution Procedures

         The Debtor, or any other duly appointed Distribution Agent, shall make all distributions
 of Cash or other property required under the Plan, unless the Plan specifically provides
 otherwise. All Cash and other property held by the Debtor for distribution under the Plan shall
 not be subject to any claim by any Person, except as provided under the Plan.

DOCS_SF:102519.9 23629/001                      - 37 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5     Filed 10/15/20     Page 44 of 70



 G.       Address for Delivery of Distributions

         Distributions to Holders of Allowed Claims, to the extent provided for under the Plan,
 shall be made (1) at the address set forth on any proofs of claim Filed by such Holders (to the
 extent such proofs of claim are Filed in the Chapter 11 Case), (2) at the addresses set forth in any
 written notices of address change delivered to the Debtor, or (3) at the addresses in the Debtor’s
 books and records. Notwithstanding the foregoing, distributions to Beneficial Holders of each of
 the Senior Secured Notes Claims and Convertible Unsecured Notes Claims shall be made to, or
 deemed made to, the Senior Secured Notes Trustee, the Convertible Unsecured Notes Trustee, or
 their respective designees, as applicable, for further distribution in accordance with the Senior
 Secured Notes Indenture and the Convertible Unsecured Notes Indenture and subject to the right
 of the Senior Secured Notes Trustee and the Convertible Unsecured Notes Trustee to enforce the
 Senior Secured Notes Charging Lien and the Convertible Unsecured Notes Charging Lien, as
 applicable.

 H.       Undeliverable Distributions and Unclaimed Property

         If the distribution to the Holder of any Allowed Claim is returned to the Debtor as
 undeliverable, no further distribution shall be made to such Holder, and the Debtor shall have no
 obligation to make any further distribution to the Holder, unless and until the Debtor is notified
 in writing of such Holder’s then current address.

         Any Entity that fails to claim any Cash or Securities within one year from the date upon
 which a distribution is first made to such Entity shall forfeit all rights to any distribution under
 the Plan. Entities that fail to claim Cash or Securities under the Plan shall forfeit their rights
 thereto and shall have no claim whatsoever against the Debtor or against any Holder of an
 Allowed Claim to whom distributions are made by the Debtor.

 I.       Withholding Taxes

         In connection with the Plan, to the extent applicable, the Debtor shall comply with all tax
 withholding and reporting requirements imposed on it by any Governmental Unit, and all
 distributions made pursuant to the Plan shall be subject to such withholding and reporting
 requirements. The Debtor shall be entitled to deduct any U.S. federal, state or local withholding
 taxes from any payments made with respect to Allowed Claims, as appropriate. As a condition
 to receiving any distribution under the Plan, the Debtor may require that the Holder of an
 Allowed Claim entitled to receive a distribution pursuant to the Plan provide such Holder’s
 taxpayer identification number and such other information and certification as may be deemed
 necessary for the Debtor to comply with applicable tax reporting and withholding laws. Any
 amounts withheld pursuant hereto shall be deemed to have been distributed to and received by
 the applicable recipient for all purposes of the Plan. In connection with any distribution under
 the Plan, the Debtor may take whatever actions are necessary to comply with applicable U.S.
 federal, state, local and non-U.S. tax withholding obligations.

 J.       Setoffs

         The Debtor may, to the extent permitted under applicable law, setoff against any Allowed
 Claim and any distributions to be made pursuant to the Plan on account of such Allowed Claim,
 the claims, rights and Causes of Action of any nature that the Debtor may hold against the
DOCS_SF:102519.9 23629/001                      - 38 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5     Filed 10/15/20     Page 45 of 70



 Holder of such Allowed Claim that are not otherwise waived, released or compromised in
 accordance with the Plan; provided, however, that neither such a setoff nor the allowance of any
 Claim hereunder shall constitute a waiver or release by the Debtor of any such claims, rights and
 Causes of Action that the Debtor possesses against such Holder.

 K.       Surrender of Cancelled Instruments or Securities

        As a condition precedent to receiving any distribution pursuant to the Plan on account of
 an Allowed Claim or Equity Interest evidenced by the instruments, securities, notes, or other
 documentation canceled pursuant to the Plan, the Holder of such Claim or Equity Interest shall
 be deemed to have surrendered the applicable instruments, securities, notes or other
 documentation evidencing such Claim or Equity Interest.

 L.       Lost, Stolen, Mutilated or Destroyed Securities

          In addition to any requirements under any applicable agreement and applicable law, any
 Holder of a Claim or Equity Interest evidenced by a security or note that has been lost, stolen,
 mutilated, or destroyed will, in lieu of surrendering such security or note to the extent required
 by the Plan, deliver to the Debtor and other applicable Distribution Agent: (x) evidence
 reasonably satisfactory to the Debtor and other applicable Distribution Agent of such loss, theft,
 mutilation, or destruction; and (y) such security or indemnity as may be required by the Debtor
 and other applicable Distribution Agent to hold such party harmless from any damages,
 liabilities, or costs incurred in treating such individual as a Holder of an Allowed Claim or
 Allowed Equity Interest. Upon compliance with Article VII.K of the Plan as determined by the
 Debtor by a Holder of a Claim or Equity Interest evidenced by a security or note, such Holder
 will, for all purposes under the Plan, be deemed to have surrendered such security or note to the
 Debtor and other applicable Distribution Agents.

                                     ARTICLE VIII.
                         PROCEDURES FOR RESOLVING CONTINGENT,
                           UNLIQUIDATED AND DISPUTED CLAIMS

 A.       Disputed Claims

         The Debtor may, in its discretion, file with the Bankruptcy Court an objection to the
 allowance of any Disputed Claim or any other appropriate motion or adversary proceeding with
 respect thereto. All such objections shall be litigated to Final Order, provided, however, that the
 Debtor may compromise, settle, withdraw or resolve any objections to Claims without further
 order of the Bankruptcy Court. Unless otherwise provided in the Confirmation Order, the Debtor
 is authorized to settle, or withdraw any objections to, any Disputed Claim following the Effective
 Date without further notice to creditors or authorization of the Bankruptcy Court, in which event
 such Claim shall be deemed to be an Allowed Claim in the amount compromised for purposes of
 the Plan. Under no circumstances will any distributions be made on account of Disallowed
 Claims. The Debtor is under no obligation to object to the allowance of any Claim to the extent
 that there are no assets available to make a distribution to the Holder of such Claim or such Class
 of Claims under the Plan.



DOCS_SF:102519.9 23629/001                    - 39 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS          Doc 5     Filed 10/15/20    Page 46 of 70



 B.       Procedures Regarding Disputed Claims

        No payment or other distribution or treatment shall be made on account of a Disputed
 Claim, even if a portion of the Claim is not disputed, unless and until such Disputed Claim
 becomes an Allowed Claim and the amount of such Allowed Claim is determined by a Final
 Order or by stipulation between the Debtor and the Holder of the Claim. No distribution or other
 payment or treatment shall be made on account of a Disallowed Claim at any time.

          The Debtor may, at any time and from time to time, request that the Bankruptcy Court
 estimate any Disputed Claim pursuant to section 502(c) of the Bankruptcy Code regardless of
 whether an objection was previously Filed with the Bankruptcy Court with respect to such
 Claim, or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy
 Court shall retain jurisdiction to estimate any Claim at any time during litigation concerning any
 objection to any Claim, including during the pendency of any appeal relating to such objection.
 Any Final Order of the Bankruptcy Court that estimates a Disputed Claim pursuant to the Plan
 shall irrevocably constitute and be a conclusive and final determination of the maximum
 allowable amount of Claim, should it become an Allowed Claim. Accordingly, the Holder of a
 Disputed Claim that is estimated by the Bankruptcy Court pursuant to the Plan will not be
 entitled to any subsequent reconsideration or upward adjustment of the maximum allowable
 amount of such Claim as a result of any subsequent adjudication or actual determination of the
 allowed amount of such Disputed Claim or otherwise, and the Holder of such Claim shall not
 have recourse to the Debtor in the event the allowed amount of the Claim of such Holder is at
 any time later determined to exceed the estimated maximum allowable amount.

 C.       Allowance of Claims

        Following the date on which a Disputed Claim becomes an Allowed Claim after the
 Distribution Date, the Debtor shall pay directly to the Holder of such Allowed Claim the amount
 provided for under the Plan, as applicable, and in accordance therewith.

                   1.        Allowance of Claims

         Notwithstanding anything to the contrary herein, after the Effective Date and subject to
 the other provisions of the Plan, the Debtor will have and will retain any and all rights and
 defenses under bankruptcy or nonbankruptcy law that the Debtor had with respect to any Claim
 or Equity Interest immediately before the Effective Date, except with respect to any Claim or
 Equity Interest deemed Allowed under the Plan or by orders of the Bankruptcy Court. Except as
 expressly provided in the Plan or in any order entered in the Chapter 11 Case prior to the
 Effective Date (including, without limitation, the Confirmation Order), no Claim or Equity
 Interest will become an Allowed Claim unless and until such Claim or Equity Interest is deemed
 Allowed under the Plan or the Bankruptcy Code or the Bankruptcy Court has entered a Final
 Order, including, without limitation, the Confirmation Order, in the Chapter 11 Case allowing
 such Claim or Equity Interest.

                   2.        Prosecution of Objections to Claims and Equity Interests

         From and after the Effective Date, the Debtor will have the exclusive authority to File
 objections to Claims and settle, compromise, withdraw or litigate to judgment objections to any
 and all Claims, regardless of whether such Claims or Equity Interests are in an Unimpaired Class
DOCS_SF:102519.9 23629/001                         - 40 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS          Doc 5     Filed 10/15/20     Page 47 of 70



 or otherwise. From and after the Effective Date, the Debtor may settle or compromise any
 Disputed Claim or Equity Interest without any further notice to or action, order or approval of
 the Bankruptcy Court. The Debtor will have the sole authority to administer and adjust the
 Claims Register to reflect any such settlements or compromises without any further notice to or
 action, order or approval of the Bankruptcy Court.

                   3.        Estimation

         The Debtor may, at any time, request that the Bankruptcy Court estimate (a) any
 Disputed Claim or Equity Interest pursuant to applicable law and (b) any contingent or
 unliquidated Claim or Equity Interest pursuant to applicable law, including, without limitation,
 section 502(c) of the Bankruptcy Code, and the Bankruptcy Court will retain jurisdiction under
 28 U.S.C. §§ 157 and 1334 to estimate any Disputed Claim or Equity Interest, contingent Claim
 or Equity Interest or unliquidated Claim or Equity Interest, including during the litigation
 concerning any objection to any Claim or Equity Interest or during the pendency of any appeal
 relating to any such objection. All of the aforementioned objection, estimation and resolution
 procedures are cumulative and not exclusive of one another. Claims or Equity Interests may be
 estimated and subsequently compromised, settled, withdrawn or resolved by any mechanism
 approved by the Bankruptcy Court. The rights and objections of all parties are reserved in
 connection with any such estimation proceeding.

                                    ARTICLE IX.
                    CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

 A.       Conditions Precedent to the Effective Date

         It shall be a condition to the Effective Date that the following conditions shall have been
 satisfied or waived pursuant to the provisions of Article IX.B of the Plan:

          a.       At least one of the Restructuring Support Agreements shall remain in full force
                   and effect and shall not have been terminated by the Debtor or the Requisite
                   Parties (as applicable).

          b.       All Restructuring Expenses shall have been paid in full in Cash.

          c.       The Bankruptcy Court will have entered a Final Order in form and in substance
                   satisfactory to the Debtor and the Requisite Parties approving the Disclosure
                   Statement with respect to the Plan as containing adequate information within the
                   meaning of section 1125 of the Bankruptcy Code.

          d.       The Plan and Plan Supplement and all schedules, documents, supplements and
                   exhibits to the Plan will have been Filed in form and substance consistent with the
                   Restructuring Support Agreements (but not a Restructuring Support Agreement
                   that has been terminated) in all material respects and otherwise acceptable to the
                   Debtor and the Requisite Parties.

          e.       All agreements, contracts, indentures, and instruments necessary to issue or
                   distribute the Restructuring Securities shall be in full force and effect (with all

DOCS_SF:102519.9 23629/001                        - 41 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS         Doc 5    Filed 10/15/20     Page 48 of 70



                   conditions precedent thereto having been satisfied or waive), subject to any
                   applicable post-closing execution and delivery requirements.

          f.       The Confirmation Order, in form and substance acceptable to the Debtors and
                   Requisite Parties, shall have been entered and in full force and effect, shall be a
                   Final Order, and shall not have been reversed, stayed, modified or vacated on
                   appeal. The Confirmation Order will provide that, among other things, (a) the
                   Debtor is authorized to take all actions necessary or appropriate to consummate
                   the Plan and the Restructuring Transactions; (b) the implementation of the Plan in
                   accordance with its terms is authorized; and (c) pursuant to section 1146 of the
                   Bankruptcy Code, the assignment or surrender of any lease or sublease, and the
                   delivery of any deed or other instrument or transfer order, in furtherance of, or in
                   connection with the Plan, including any deeds, bills of sale, or assignments
                   executed in connection with any disposition or transfer of Assets contemplated
                   under the Plan, shall not be subject to any Stamp or Similar Tax.

          g.       The Debtor shall have implemented the Restructuring Transactions in a manner
                   consistent with the Plan, the Confirmation Order, and the Restructuring Support
                   Agreements (but not a Restructuring Support Agreement that has been
                   terminated) pursuant to the documentation acceptable to the Debtor and the
                   Requisite Parties.

          h.       All conditions precedent to the effectiveness of the New Indenture Documents
                   shall have been satisfied or waived.

          i.       All conditions precedent to the issuance of the New Series A Notes, the New
                   Series B Notes, the New PPNs, the New PPN Warrants, the New PPN SARs, the
                   New SARs, and the New Unvested Warrants shall have occurred and the New
                   Series A Notes, the New Series B Notes, the New PPNs, the New PPN Warrants,
                   the New PPN SARs, the New SARs, and the New Unvested Warrants shall have
                   been issued.

          j.       With respect to all other documents and agreements necessary to implement the
                   Plan: (1) all conditions precedent to such documents and agreements (other than
                   any conditions precedent related to the occurrence of the Effective Date) shall
                   have been satisfied or waived pursuant to the terms of such documents or
                   agreements; (2) such documents and agreements shall have been tendered for
                   delivery to the required parties and have been approved by any required parties
                   and, to the extent required, filed with and approved by the applicable authorities
                   in the relevant jurisdiction; and (3) such documents and agreements shall have
                   been effected or executed.

          k.       There shall be no ruling, judgment or order issued by any governmental unit
                   making illegal, enjoining, or otherwise preventing or prohibiting the
                   consummation of the Plan, unless such ruling, judgment or order has been stayed,
                   reversed or vacated within three (3) Business Days after such issuance.



DOCS_SF:102519.9 23629/001                       - 42 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5     Filed 10/15/20     Page 49 of 70



 B.       Waiver of Conditions

         The conditions to Consummation of the Plan set forth in this Article IX may be waived
 by the Debtor, with written consent of the Requisite Parties, without notice, leave or order of the
 Bankruptcy Court or any formal action other than proceeding to confirm or consummate the
 Plan. The failure to satisfy or waive a condition to Consummation may be asserted by the
 Debtor regardless of the circumstances giving rise to the failure of such condition to be
 satisfied. The failure of the Debtor to exercise any of the foregoing rights will not be deemed a
 waiver of any other rights, and each right will be deemed an ongoing right that may be asserted
 at any time.

 C.       Substantial Consummation

       “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be
 deemed to occur on the Effective Date.

 D.       Effect of Non-Occurrence of Conditions to Consummation

         If the Consummation of the Plan does not occur, the Plan will be null and void in all
 respects and nothing contained in the Plan, the Disclosure Statement or Restructuring Support
 Agreements will: (a) constitute a waiver or release of any claims by or Claims against or Equity
 Interests in the Debtor; (b) prejudice in any manner the rights of the Debtor, any Holders or any
 other Entity; (c) constitute an Allowance of any Claim or Equity Interest; or (d) constitute an
 admission, acknowledgment, offer or undertaking by the Debtor, any Holders, or any other
 Entity in any respect.

                                       ARTICLE X.
                       RELEASE, INJUNCTION AND RELATED PROVISIONS

 A.       General

         Notwithstanding anything contained in the Plan to the contrary, the allowance,
 classification and treatment of all Allowed Claims and Equity Interests and their respective
 distributions and treatments under the Plan shall take into account the relative priority and rights
 of the Claims and the Equity Interests in each Class in connection with any contractual, legal and
 equitable subordination rights relating thereto whether arising under general principles of
 equitable subordination, section 510 of the Bankruptcy Code, or otherwise.

        In accordance with the provisions of the Plan and pursuant to section 363 of the
 Bankruptcy Code and Bankruptcy Rule 9019, without any further notice to or action, order or
 approval of the Bankruptcy Court, after the Effective Date (1) the Debtor may, in its sole and
 absolute discretion, compromise and settle Claims against it and (2) the Debtor may, in its sole
 and absolute discretion, compromise and settle Causes of Action against other Entities.

 B.       Release

      EFFECTIVE AS OF THE EFFECTIVE DATE, FOR GOOD AND VALUABLE
 CONSIDERATION PROVIDED BY EACH OF THE RELEASED PARTIES, THE
 ADEQUACY OF WHICH IS HEREBY ACKNOWLEDGED AND CONFIRMED, THE
DOCS_SF:102519.9 23629/001                     - 43 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS   Doc 5   Filed 10/15/20   Page 50 of 70



 DEBTOR, IN ITS INDIVIDUAL CAPACITY AND AS DEBTOR-IN-POSSESSION
 (COLLECTIVELY, THE “RELEASING PARTY”) WILL BE DEEMED TO HAVE
 CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, AND
 FOREVER PROVIDED A FULL DISCHARGE, WAIVER AND RELEASE TO THE
 RELEASED PARTIES (AND EACH SUCH RELEASED PARTY SO RELEASED SHALL BE
 DEEMED FOREVER RELEASED, WAIVED AND DISCHARGED BY THE RELEASING
 PARTY) AND THEIR RESPECTIVE PROPERTIES FROM ANY AND ALL CLAIMS,
 CAUSES OF ACTION, AND ANY OTHER DEBTS, OBLIGATIONS, RIGHTS, SUITS,
 DAMAGES, ACTIONS, REMEDIES, AND LIABILITIES WHATSOEVER, WHETHER
 KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING AS OF THE
 EFFECTIVE DATE OR THEREAFTER ARISING, IN LAW, AT EQUITY, WHETHER FOR
 TORT, CONTRACT, OR OTHERWISE, BASED IN WHOLE OR IN PART UPON ANY ACT
 OR OMISSION, TRANSACTION, OR OTHER OCCURRENCE OR CIRCUMSTANCES
 EXISTING OR TAKING PLACE PRIOR TO OR ON THE EFFECTIVE DATE ARISING
 FROM OR RELATED IN ANY WAY IN WHOLE OR IN PART TO THE DEBTOR, THE
 CHAPTER 11 CASE, THE DISCLOSURE STATEMENT, THE PLAN, OR THE
 SOLICITATION OF VOTES ON THE PLAN THAT THE RELEASING PARTY WOULD
 HAVE BEEN LEGALLY ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR
 COLLECTIVELY) OR THAT ANY HOLDER OF A CLAIM OR EQUITY INTEREST OR
 OTHER ENTITY WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT FOR OR ON
 BEHALF OF THE DEBTOR, ITS ESTATE, OR THE DEBTOR (WHETHER DIRECTLY OR
 DERIVATIVELY) AGAINST ANY OF THE RELEASED PARTIES; PROVIDED,
 HOWEVER, THAT THE FOREGOING PROVISIONS OF THIS RELEASE SHALL NOT
 OPERATE TO WAIVE OR RELEASE (I) ANY OFFSET, DEFENSE, COUNTERCLAIM,
 REDUCTION, OR CREDIT THAT THE DEBTOR MAY HAVE WITH REGARD TO ANY
 CLAIM ASSERTED AGAINST IT BY A RELEASED PARTY, (II) ANY CAUSES OF
 ACTION EXPRESSLY SET FORTH IN AND PRESERVED BY THE PLAN OR THE PLAN
 SUPPLEMENT; (III) ANY CAUSES OF ACTION ARISING FROM ACTUAL FRAUD,
 GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT AS DETERMINED BY FINAL
 ORDER OF THE BANKRUPTCY COURT OR ANY OTHER COURT OF COMPETENT
 JURISDICTION; AND/OR (IV) THE RIGHTS OF THE RELEASING PARTY TO ENFORCE
 THE PLAN AND THE CONTRACTS, INSTRUMENTS, RELEASES, INDENTURES, AND
 OTHER AGREEMENTS OR DOCUMENTS DELIVERED UNDER OR IN CONNECTION
 WITH THE PLAN OR ASSUMED PURSUANT TO THE PLAN OR ASSUMED PURSUANT
 TO FINAL ORDER OF THE BANKRUPTCY COURT. THE FOREGOING RELEASE
 SHALL BE EFFECTIVE AS OF THE EFFECTIVE DATE WITHOUT FURTHER NOTICE
 TO OR ORDER OF THE BANKRUPTCY COURT, ACT OR ACTION UNDER
 APPLICABLE LAW, REGULATION, ORDER, OR RULE AND WITHOUT NEED FOR
 ANY NOTICE TO OR ANY VOTE, CONSENT, AUTHORIZATION, APPROVAL,
 RATIFICATION, OR OTHER ACTION BY ANY ENTITY OR OTHER PERSON OR ANY
 DIRECTOR, STOCKHOLDER, SECURITY HOLDER, MANAGER, MEMBER, OR
 PARTNER (OR BOARD THEREOF) OF ANY ENTITY AND THE CONFIRMATION
 ORDER WILL PERMANENTLY ENJOIN THE COMMENCEMENT OR PROSECUTION
 BY ANY PERSON OR ENTITY, WHETHER DIRECTLY, DERIVATIVELY OR
 OTHERWISE, OF ANY CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES,
 DEMANDS, DEBTS, RIGHTS, CAUSES OF ACTION, OR LIABILITIES RELEASED
 PURSUANT TO THIS RELEASE.


DOCS_SF:102519.9 23629/001               - 44 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS   Doc 5   Filed 10/15/20   Page 51 of 70



                             ARTICLE XI.
    THIRD PARTY RELEASE BY HOLDERS OF CLAIMS AND EQUITY INTERESTS

       AS OF AND SUBJECT TO THE OCCURRENCE OF THE EFFECTIVE DATE,
 EXCEPT FOR THE RIGHTS THAT REMAIN IN EFFECT FROM AND AFTER THE
 EFFECTIVE DATE TO ENFORCE THIS PLAN AND THE PLAN DOCUMENTS, FOR
 GOOD AND VALUABLE CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY
 CONFIRMED, INCLUDING, WITHOUT LIMITATION, THE SERVICE OF THE
 RELEASED PARTIES TO FACILITATE THE REORGANIZATION OF THE DEBTOR AND
 THE IMPLEMENTATION OF THE RESTRUCTURING AND THE RESTRUCTURING
 TRANSACTIONS, AND EXCEPT AS OTHERWISE PROVIDED IN THIS PLAN OR IN THE
 CONFIRMATION ORDER, THE RELEASED PARTIES ARE DEEMED FOREVER
 RELEASED AND DISCHARGED BY THE (I) THE HOLDERS OF ALL CLAIMS AND
 EQUITY INTERESTS WHO VOTE TO ACCEPT THIS PLAN, (II) HOLDERS OF CLAIMS
 THAT ARE UNIMPAIRED UNDER THIS PLAN, (III) HOLDERS OF CLAIMS OR EQUITY
 INTERESTS WHOSE VOTE TO ACCEPT OR REJECT THIS PLAN IS SOLICITED BUT
 WHO DO NOT VOTE EITHER TO ACCEPT OR TO REJECT THIS PLAN, (IV) HOLDERS
 OF CLAIMS OR EQUITY INTERESTS WHO VOTE TO REJECT THIS PLAN BUT DO NOT
 OPT OUT OF GRANTING THE RELEASES SET FORTH HEREIN, (V) THE SENIOR
 SECURED NOTES TRUSTEE, AND (VI) THE CONVERTIBLE UNSECURED NOTES
 TRUSTEE, FROM ANY AND ALL CLAIMS, INTERESTS, OBLIGATIONS, SUITS,
 JUDGMENTS, DAMAGES, DEMANDS, DEBTS, RIGHTS, CAUSES OF ACTION, LOSSES,
 REMEDIES, AND LIABILITIES WHATSOEVER, INCLUDING ANY DERIVATIVE
 CLAIMS, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
 EXISTING OR HEREINAFTER ARISING, IN LAW, EQUITY, OR OTHERWISE, THAT
 SUCH HOLDERS OR THEIR AFFILIATES WOULD HAVE BEEN LEGALLY ENTITLED
 TO ASSERT IN THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR COLLECTIVELY)
 OR ON BEHALF OF THE HOLDER OF ANY CLAIM OR OTHER ENTITY, BASED ON OR
 RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART, THE
 DEBTOR, THE CHAPTER 11 CASE, THE PURCHASE, SALE, OR RESCISSION OF THE
 PURCHASE OR SALE OF ANY SECURITY OF THE DEBTOR, THE SUBJECT MATTER
 OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR
 INTEREST THAT IS TREATED IN THIS PLAN, THE BUSINESS OR CONTRACTUAL
 ARRANGEMENTS BETWEEN THE DEBTOR AND ANY RELEASED PARTY, THE
 RESTRUCTURING, THE RESTRUCTURING OF ANY CLAIM OR EQUITY INTEREST
 BEFORE OR DURING THE CHAPTER 11 CASE, THE RESTRUCTURING
 TRANSACTIONS, THE NEGOTIATION, FORMULATION, OR PREPARATION OF THE
 DISCLOSURE STATEMENT, THIS PLAN, AND RELATED AGREEMENTS,
 INSTRUMENTS, AND OTHER DOCUMENTS (INCLUDING THE PLAN DOCUMENTS),
 THE SOLICITATION OF VOTES WITH RESPECT TO THIS PLAN, OR ANY OTHER ACT
 OR OMISSION, OTHER THAN CLAIMS OR CAUSES OF ACTION ARISING OUT OF OR
 RELATED TO ANY ACT OR OMISSION OF A RELEASED PARTY THAT IS A
 CRIMINAL ACT OR CONSTITUTES ACTUAL FRAUD, GROSS NEGLIGENCE, OR
 WILLFUL MISCONDUCT. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
 THE FOREGOING, THE RELEASES SET FORTH ABOVE DO NOT RELEASE ANY POST-
 EFFECTIVE DATE OBLIGATIONS OF ANY PARTY OR ENTITY UNDER THE PLAN,
 ANY RESTRUCTURING TRANSACTIONS, OR ANY DOCUMENT, INSTRUMENT, OR
 AGREEMENT EXECUTED TO IMPLEMENT THE PLAN.

DOCS_SF:102519.9 23629/001               - 45 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5    Filed 10/15/20      Page 52 of 70



 A.       Discharge of Claims

         To the fullest extent provided under section 1141(d)(1)(A) and other applicable
 provisions of the Bankruptcy Code, except as otherwise expressly provided by the Plan or the
 Confirmation Order, all consideration distributed under the Plan will be in exchange for, and in
 complete satisfaction, settlement, discharge, and release of, all Claims and Equity Interests of
 any kind or nature whatsoever against the Debtor or any of its Assets or properties, and
 regardless of whether any property will have been distributed or retained pursuant to the Plan on
 account of such Claims or Equity Interests. Except as otherwise expressly provided by the Plan
 or the Confirmation Order, upon the Effective Date, the Debtor and its Estate will be deemed
 discharged and released under and to the fullest extent provided under section 1141(d)(1)(A) and
 other applicable provisions of the Bankruptcy Code from any and all Claims and Equity Interests
 of any kind or nature whatsoever, including, but not limited to, demands and liabilities that arose
 before the Confirmation Date, and all debts of the kind specified in section 502(g), 502(h), or
 502(i) of the Bankruptcy Code.

 B.       Exculpation

         Without affecting or limiting the releases in Article X.B or XI of the Plan, the Exculpated
 Parties will neither have nor incur any liability to any Entity for any claims or Causes of Action
 arising before, on or after the Petition Date and prior to or on the Effective Date for any act taken
 or omitted to be taken in connection with, or related to formulating, negotiating, preparing,
 disseminating, implementing, administering, confirming or effecting the Consummation of the
 Plan, the Disclosure Statement or any contract, instrument, release or other agreement or
 document created or entered into in connection with the Plan or any other prepetition or
 Postpetition act taken or omitted to be taken in connection with or in contemplation of the
 restructuring of the Debtor, the approval of the Disclosure Statement or confirmation or
 Consummation of the Plan; provided, however, that the foregoing provisions will have no effect
 on the liability of any Entity that results from any such act or omission that is determined in a
 Final Order of the Bankruptcy Court or other court of competent jurisdiction to have constituted
 actual fraud, gross negligence or willful misconduct; provided, further, that each Exculpated
 Party will be entitled to rely upon the advice of counsel concerning its duties pursuant to, or in
 connection with, the above-referenced documents, actions or inactions; provided, further,
 however that the foregoing provisions will not apply to any acts, omissions, Claims, Causes of
 Action or other obligations expressly set forth in and preserved by the Plan or the Plan
 Supplement.

 C.       Injunction

       EXCEPT AS OTHERWISE PROVIDED IN THE PLAN, FROM AND AFTER THE
 EFFECTIVE DATE, ALL ENTITIES ARE PERMANENTLY ENJOINED FROM
 COMMENCING OR CONTINUING IN ANY MANNER, ANY SUIT, ACTION OR OTHER
 PROCEEDING, OR CREATING, PERFECTING OR ENFORCING ANY LIEN OF ANY
 KIND, ON ACCOUNT OF OR RESPECTING ANY CLAIM, DEMAND, LIABILITY,
 OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY INTEREST, OR REMEDY
 RELEASED OR TO BE RELEASED, EXCULPATED OR TO BE EXCULPATED, OR
 DISCHARGED OR TO BE DISCHARGED PURSUANT TO THE PLAN OR THE
 CONFIRMATION ORDER. BY ACCEPTING DISTRIBUTIONS PURSUANT TO THE
 PLAN, EACH HOLDER OF AN ALLOWED CLAIM OR EQUITY INTEREST WILL BE
DOCS_SF:102519.9 23629/001                     - 46 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5     Filed 10/15/20     Page 53 of 70



 DEEMED TO HAVE SPECIFICALLY CONSENTED TO THIS INJUNCTION. ALL
 INJUNCTIONS OR STAYS PROVIDED FOR IN THE CHAPTER 11 CASE UNDER
 SECTION 105 OR 362 OF THE BANKRUPTCY CODE, OR OTHERWISE, AND IN
 EXISTENCE ON THE CONFIRMATION DATE, WILL REMAIN IN FULL FORCE AND
 EFFECT UNTIL THE EFFECTIVE DATE.

                                       ARTICLE XII.
                                 BINDING NATURE OF PLAN

      ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE,
 THE PLAN WILL BIND, AND WILL BE DEEMED BINDING UPON, ALL HOLDERS OF
 CLAIMS AGAINST, AND EQUITY INTERESTS IN, THE DEBTOR AND SUCH
 HOLDER’S RESPECTIVE SUCCESSORS AND ASSIGNS, TO THE MAXIMUM EXTENT
 PERMITTED BY APPLICABLE LAW, NOTWITHSTANDING WHETHER OR NOT SUCH
 HOLDER (I) WILL RECEIVE OR RETAIN ANY PROPERTY OR INTEREST IN
 PROPERTY UNDER THE PLAN, (II) HAS FILED A PROOF OF CLAIM OR INTEREST IN
 THE CHAPTER 11 CASE OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THE PLAN
 OR AFFIRMATIVELY VOTED TO REJECT THE PLAN.

                                     ARTICLE XIII.
                               RETENTION OF JURISDICTION

         Pursuant to sections 105(c) and 1142 of the Bankruptcy Code and notwithstanding the
 entry of the Confirmation Order and the occurrence of the Effective Date, the Bankruptcy Court
 shall, after the Effective Date, retain such jurisdiction over the Chapter 11 Case and all Entities
 with respect to all matters related to the Chapter 11 Case, the Debtor, and this Plan as legally
 permissible, including, without limitation, jurisdiction to:

                 1.     allow, disallow, determine, liquidate, classify, estimate or establish the
 priority, secured, unsecured, or subordinated status of any Claim or Equity Interest, including,
 without limitation, the resolution of any request for payment of any Administrative Expense
 Claim and the resolution of any and all objections to the allowance or priority of any Claim or
 Equity Interest;

               2.       grant or deny any applications for allowance of compensation or
 reimbursement of expenses authorized pursuant to the Bankruptcy Code or this Plan, for periods
 ending on or before the Confirmation Date; provided, however, that, from and after the Effective
 Date, the Debtor shall pay Professionals in the ordinary course of business for any work
 performed after the Effective Date and such payment shall not be subject to the approval of the
 Bankruptcy Court;

                 3.     resolve any matters related to the assumption, assignment or rejection of
 any Executory Contract or Unexpired Lease to which the Debtor is party or with respect to which
 the Debtor may be liable and to adjudicate and, if necessary, liquidate, any Claims arising
 therefrom, including, without limitation, those matters related to any amendment to this Plan
 after the Effective Date to add Executory Contracts or Unexpired Leases to the list of Executory
 Contracts and Unexpired Leases to be assumed;


DOCS_SF:102519.9 23629/001                     - 47 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS           Doc 5    Filed 10/15/20     Page 54 of 70



                   4.        resolve any issues related to any matters adjudicated in the Chapter 11
 Case;

                5.      ensure that distributions to Holders of Allowed Claims are accomplished
 pursuant to the provisions of this Plan;

                 6.     decide or resolve any motions, adversary proceedings, contested or
 litigated matters and any other Causes of Action that are pending as of the Effective Date or that
 may be commenced in the future, and grant or deny any applications involving the Debtor that
 may be pending on the Effective Date or instituted by the Debtor after the Effective Date,
 provided that the Debtor shall reserve the right to commence actions in all appropriate forums
 and jurisdictions;

                7.      enter such orders as may be necessary or appropriate to implement or
 consummate the provisions of this Plan and all other contracts, instruments, releases, indentures
 and other agreements or documents adopted in connection with this Plan, the Plan Supplement,
 or the Disclosure Statement;

                8.      resolve any Case, controversies, suits or disputes that may arise in
 connection with the Consummation, interpretation or enforcement of this Plan or any Entity’s
 obligations incurred in connection with this Plan;

                9.      hear and determine all Causes of Action that are pending as of the
 Effective Date or that may be commenced in the future;

                10.     issue injunctions and enforce them, enter and implement other orders or
 take such other actions as may be necessary or appropriate to restrain interference by any Entity
 with Consummation or enforcement of this Plan, except as otherwise provided in this Plan;

                   11.       enforce the terms and condition of this Plan and the Confirmation Order;

                 12.   resolve any cases, controversies, suits or disputes with respect to the
 Release, the Exculpation, the Indemnification Provisions and other provisions contained in
 Article X and XI hereof and enter such orders or take such others actions as may be necessary or
 appropriate to implement or enforce all such releases, injunctions and other provisions;

                13.    enter and implement such orders or take such others actions as may be
 necessary or appropriate if the Confirmation Order is modified, stayed, reversed, revoked or
 vacated;

                14.     resolve any other matters that may arise in connection with or relate to this
 Plan, the Disclosure Statement, the Confirmation Order, or any contract, instrument, release,
 indenture or other agreement or document adopted in connection with this Plan or the Disclosure
 Statement; and

                   15.       enter an order concluding or closing the Chapter 11 Case.



DOCS_SF:102519.9 23629/001                         - 48 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5    Filed 10/15/20     Page 55 of 70



                                       ARTICLE XIV.
                                 MISCELLANEOUS PROVISIONS

 A.       Dissolution of the Committee

         On the Effective Date, the Committee (if any) and any other statutory committee formed
 in connection with the Chapter 11 Case shall dissolve automatically and all members thereof
 shall be released and discharged from all rights, duties and responsibilities arising from, or
 related to, the Chapter 11 Case.

 B.       Payment of Statutory Fees

       All outstanding fees payable pursuant to 28 U.S.C. § 1930 shall be paid on the Effective
 Date. All such fees payable after the Effective Date shall be paid prior to the closing of the
 Chapter 11 Case when due or as soon thereafter as practicable.

 C.       Payment of Fees and Expenses of Senior Secured Notes Trustee and Convertible
          Unsecured Notes Trustee

        On the Effective Date, the Debtor shall pay in full in Cash all outstanding Senior Secured
 Notes Trustee Fees and Convertible Unsecured Notes Trustee Fees subject to the terms of the
 Senior Secured Notes Indenture and the Convertible Unsecured Notes Indenture, respectively.

 D.       Modification of Plan

         Effective as of the date hereof and subject to the limitations and rights contained in this
 Plan: (a) the Debtor reserves the right, in accordance with the Bankruptcy Code and the
 Bankruptcy Rules to amend or modify this Plan prior to the entry of the Confirmation Order,
 with the consent of the Requisite Parties; and (b) after the entry of the Confirmation Order, the
 Debtor may, with the consent of the Requisite Parties, after notice and hearing and entry of an
 order of the Bankruptcy Court, amend or modify this Plan, in accordance with section 1127(b) of
 the Bankruptcy Code or remedy any defect or omission or reconcile any inconsistency in this
 Plan in such manner as may be necessary to carry out the purpose and intent of this Plan.
 Subject to the terms of the Restructuring Support Agreements (but not a Restructuring Support
 Agreement that has been terminated), a Holder of a Claim or Equity Interest that has accepted
 this Plan shall be deemed to have accepted this Plan, as altered, amended or modified, if the
 proposed alteration, amendment or modification does not materially and adversely change the
 treatment of such Claim or Equity Interest of such Holder.

 E.       Revocation of Plan

         Subject to the terms of the Restructuring Support Agreements (but not a Restructuring
 Support Agreement that has been terminated), the Debtor reserves the right to revoke or
 withdraw this Plan prior to the Confirmation Date and to File subsequent chapter 11 plans. If the
 Debtor revokes or withdraws this Plan, or if confirmation of this Plan or Consummation of this
 Plan does not occur, then: (1) this Plan shall be null and void in all respects; (2) any settlement
 or compromise embodied in this Plan, assumption or rejection of Executory Contracts or
 Unexpired Leases effected by this Plan and any document or agreement executed pursuant hereto
 shall be deemed null and void except as may be set forth in a separate order entered by the
DOCS_SF:102519.9 23629/001                    - 49 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5    Filed 10/15/20     Page 56 of 70



 Bankruptcy Court; and (3) nothing contained in this Plan shall: (a) constitute a waiver or release
 of any Claims by or against, or any Equity Interests in, the Debtor or any other Entity;
 (b) prejudice in any manner the rights of the Debtor or any other Entity; or (c) constitute an
 admission, acknowledgement, offer or undertaking of any sort by the Debtor or any other Entity.

 F.       Entire Agreement

        Except as otherwise described herein, the Plan supersedes all previous and
 contemporaneous negotiations, promises, covenants, agreements, understandings, and
 representations on such subjects, all of which have become merged and integrated into the Plan.

 G.       Closing of Chapter 11 Case

         The Debtor shall, promptly after the full administration of the Chapter 11 Case, file with
 the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order
 of the Bankruptcy Court to close the Chapter 11 Case.

 H.       Successors and Assigns

         This Plan shall be binding upon and inure to the benefit of the Debtor and its successors
 and assigns. The rights, benefits, and obligations of any Person or Entity named or referred to in
 this Plan shall be binding on, and shall inure to the benefit of, any heir, executor, administrator,
 successor, or assign of such Person or Entity.

 I.       Reservation of Rights

         Except as expressly set forth herein, this Plan shall have no force or effect unless and
 until the Bankruptcy Court enters the Confirmation Order and this Plan is Consummated.
 Neither the filing of this Plan, any statement or provision contained herein, nor the taking of any
 action by the Debtor or any other Entity with respect to this Plan shall be or shall be deemed to
 be an admission or waiver of any rights of: (1) the Debtor with respect to the Holders of Claims
 or Equity Interests or other Entity; or (2) any Holder of a Claim or an Equity Interest or other
 Entity prior to the Effective Date.

        Neither the exclusion or inclusion by the Debtor of any contract or lease on any exhibit,
 schedule, or other annex to this Plan or in the Plan Supplement, nor anything contained in this
 Plan, will constitute an admission by the Debtor that any such contract or lease is or is not an
 executory contract or unexpired lease or that the Debtor or its affiliates have any liability
 thereunder.

        Except as explicitly provided in this Plan, nothing herein shall waive, excuse, limit,
 diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other rights of the
 Debtor under any executory or non-executory contract or unexpired or expired lease.

        Nothing in this Plan will increase, augment, or add to any of the duties, obligations,
 responsibilities, or liabilities of the Debtor under any executory or non-executory contract or
 unexpired or expired lease.


DOCS_SF:102519.9 23629/001                     - 50 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5    Filed 10/15/20     Page 57 of 70



        If there is a dispute regarding whether a contract or lease is or was executory or
 unexpired at the time of its assumption under this Plan, the Debtor shall have thirty (30) days
 following entry of a Final Order resolving such dispute to alter the treatment of such contract or
 lease.

 J.       Further Assurances

         The Debtor, all Holders of Claims or Equity Interests receiving distributions hereunder,
 and all other Entities shall, from time to time, prepare, execute and deliver any agreements or
 documents and take any other actions as may be necessary or advisable to effectuate the
 provisions and intent of this Plan or the Confirmation Order. On or before the Effective Date,
 the Debtor shall File with the Bankruptcy Court all agreements and other documents that may be
 necessary or appropriate to effectuate and further evidence the terms and conditions hereof.

 K.       Nonseverability

         If, prior to the Confirmation Date, any term or provision of this Plan is determined by the
 Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court will have the
 power to alter and interpret such term or provision to make it valid or enforceable to the
 maximum extent practicable, consistent with the original purpose of the term or provision held to
 be invalid, void, or unenforceable, and such term or provision will then be applicable as altered
 or interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of
 the terms and provisions of this Plan will remain in full force and effect and will in no way be
 affected, impaired, or invalidated by such holding, alteration, or interpretation. The
 Confirmation Order will constitute a judicial determination and will provide that each term and
 provision of this Plan, as it may have been altered or interpreted in accordance with the
 foregoing, is (1) valid and enforceable pursuant to its terms, (2) integral to the Plan and may not
 be deleted or modified without the Debtor’s and Requisite Parties’ consent, as applicable, and (3)
 nonseverable and mutually dependent.

 L.       Service of Documents

        All notices, requests, and demands to or upon the Debtor to be effective shall be in
 writing and, unless otherwise expressly provided herein, shall be deemed to have been duly
 given or made when actually delivered or, in the case of notice by email transmission, when
 received, addressed as follows:

                   Emergent Capital, Inc.
                   1200 North Federal Highway, Suite 200
                   Boca Raton, FL 33432
                   Attn: Miriam Martinez, Chief Financial Officer
                   Email: mmartinez@emergentcapital.com

                   with copies to:




DOCS_SF:102519.9 23629/001                    - 51 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5     Filed 10/15/20     Page 58 of 70




                   Pachulski Stang Ziehl & Jones LLP
                   919 North Market Street, 17th Floor
                   Wilmington, DE 19899-8705 (Courier 19801)
                   Attn: Richard M. Pachulski, Esq. (rpachulski@pszjlaw.com)
                          Maxim B. Litvak, Esq. (mlitvak@pszjlaw.com)
                          Colin R. Robinson, Esq. (crobinson@pszjlaw.com)

 M.       Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of the
          Bankruptcy Code

         To the extent permitted by applicable law, pursuant to section 1146(a) of the Bankruptcy
 Code, any transfers of property pursuant hereto shall not be subject to any Stamp or Similar Tax
 or governmental assessment in the United States, and the Confirmation Order shall direct the
 appropriate federal, state or local governmental officials or agents or taxing authority to forego
 the collection of any such Stamp or Similar Tax or governmental assessment and to accept for
 filing and recordation instruments or other documents pursuant to such transfers of property
 without the payment of any such Stamp or Similar Tax or governmental assessment.

 N.       Consent Rights

         Notwithstanding anything herein to the contrary, any and all consent rights of the parties
 to the Restructuring Support Agreements (but not a Restructuring Support Agreement that has
 been terminated) set forth in the Restructuring Support Agreements with respect to the form and
 substance of the Plan, all exhibits to the Plan, and the Plan Supplement, including any
 amendments, restatements, supplements, or other modifications to such agreements and
 documents, and any consents, waivers, or other deviations under or from any such documents,
 shall be incorporated herein by this reference (including to the applicable definitions in Article
 I.B) and be fully enforceable as if stated in full herein.

 O.       Governing Law

         Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other federal law
 is applicable, or to the extent that an exhibit or schedule to this Plan provides otherwise, the
 rights and obligations arising under this Plan shall be governed by, and construed and enforced in
 accordance with, the laws of Delaware, without giving effect to the principles of conflicts of law
 of such jurisdiction.

 P.       Tax Reporting and Compliance

         The Debtor is hereby authorized to request an expedited determination under
 section 505(b) of the Bankruptcy Code of the tax liability of the Debtor are for all taxable
 periods ending after the Petition Date through, and including, the Effective Date.

 Q.       Schedules

        All exhibits and schedules to this Plan, including the Exhibits and Plan Schedules, are
 incorporated and are a part of this Plan as if set forth in full herein.

DOCS_SF:102519.9 23629/001                     - 52 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS       Doc 5    Filed 10/15/20     Page 59 of 70



 R.       Conflicts

         In the event that a provision of the Disclosure Statement conflicts with a provision of this
 Plan, the terms of this Plan shall govern and control to the extent of such conflict.

 S.       Controlling Document

         In the event of an inconsistency between this Plan and the Plan Supplement, the terms of
 the relevant document in the Plan Supplement shall control unless otherwise specified in such
 Plan Supplement document. In the event of an inconsistency between this Plan and any other
 instrument or document created or executed pursuant to this Plan, or between this Plan and the
 Disclosure Statement, this Plan shall control. The provisions of this Plan and of the
 Confirmation Order shall be construed in a manner consistent with each other so as to effectuate
 the purposes of each; provided, however, that if there is determined to be any inconsistency
 between any provision of this Plan and any provision of the Confirmation Order that cannot be
 so reconciled, then, solely to the extent of such inconsistency, the provisions of the Confirmation
 Order shall govern.

 T.       Confirmation Request

        The Debtor requests that the Bankruptcy Court confirm the Plan and that it do so, if
 applicable, pursuant to section 1129(b) of the Bankruptcy Code notwithstanding any rejection of
 the Plan by an Impaired Class.



                              [Remainder of Page Intentionally Blank]




DOCS_SF:102519.9 23629/001                     - 53 -




 ACTIVE.125207870.02
                  Case 20-12602-BLS      Doc 5    Filed 10/15/20     Page 60 of 70




 Dated: October 15, 2020

                                       Respectfully submitted,

                                       /s/ Miriam Martinez
                                       Miriam Martinez
                                       Chief Financial Officer
                                       EMERGENT CAPITAL, INC.




FILED BY:

PACHULSKI STANG ZIEHL & JONES LLP

 /s/ Colin R. Robinson
Richard M. Pachulski (CA Bar No. 62337)
Maxim B. Litvak (CA Bar No. 215852)
Colin R. Robinson (DE Bar No. 5524)
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, Delaware 19899-8705 (Courier 19801)
Telephone: (302) 652-4100
Facsimile: (302) 652-4400
E-mail:     rpachulski@pszjlaw.com
            mlitvak@pszjlaw.com
            crobinson@pszjlaw.com

Proposed Counsel for Emergent Capital, Inc.,
Debtor and Debtor-in-Possession




        [Signature Page to Debtor Emergent Capital, Inc.’s Chapter 11 Plan of Reorganization]




DOCS_SF:102519.9 23629/001
                  Case 20-12602-BLS       Doc 5     Filed 10/15/20        Page 61 of 70



                                             EXHIBIT A

              Ratios of Notes and Grantor Trust Certificates to be Issued Under Plan



  SECURITIES TO BE CANCELED                  SECURITIES TO BE DISTRIBUTED UNDER PLAN
         UNDER PLAN

          Debtor Security           New Series A Notes      New Series B            Grantor Trust
                                                               Notes                 Certificates

 Senior Secured Notes

 For each $100.00 of the
                                    $100 principal amount         --                      --
 Augmented Principal Amount of
 the Senior Secured Notes (as
 defined in Exhibit B):

 Convertible Unsecured Notes

 For each $100.00 of Aggregate                              $100 principal
                                             --                                           10
 Principal Amount of the                                       amount
 Convertible Notes (as defined in
 Exhibit B):

 Equity Interests (other than
 Unvested Warrants)

 For each share (subject, in the             --                      --                   1
 case of the vested warrants, to
 adjustment for a cashless
 exercise thereof):




DOCS_SF:102519.9 23629/001
                    Case 20-12602-BLS       Doc 5     Filed 10/15/20     Page 62 of 70




                                              EXHIBIT B

                          Description of Securities to be Issued Under Plan


 NEW SERIES A NOTES

 Ranking:               With respect to payments of interest and rights upon liquidation, Deemed
                        Liquidation (as defined below), winding up or dissolution (whether
                        voluntary or involuntary) or sale of the Issuer of all or substantially all of
                        its assets, the Series A Notes will rank senior to each of the Series B Notes
                        and the PPNs.

 Security:              None.

 Initial Principal      The existing principal amount of the 8.5% Senior Secured Notes is
 Amount:                $48,758,887.50. On the Closing Date and immediately before the
                        exchange occurs, any Available Funds shall be used to pay any accrued
                        but unpaid interest on the 8.5% Senior Secured Notes. If insufficient
                        Available Funds exist to make such payment, the remainder of any
                        accrued but unpaid interest shall be capitalized and added to the existing
                        principal of the 8.5% Senior Secured Notes (the “Existing Senior Secured
                        Note Principal”) (the sum of the Existing Senior Secured Note Principal
                        and any capitalized accrued but unpaid interest, the “Aggregate Principal
                        Amount of the Senior Secured Notes”). The Series A Notes initial
                        principal amount shall be equal to the Aggregate Principal Amount of the
                        Senior Secured Notes increased by a factor of 1.04 (the “Augmented
                        Principal Amount of the Senior Secured Notes”).


 Exchange Ratio: Each $100 of the Augmented Principal Amount of the Senior Secured
                 Notes shall be exchanged on the Closing Date into $100 of Series A Notes.

 Interest:              The Series A Notes initially will be entitled to interest in cash at a rate of
                        8.5% per annum compounded and payable semi-annually, subject to
                        increase as described below. At the Issuer’s election, and subject to the
                        Payment Priority Waterfall, the Issuer may pay all or a portion of interest
                        in the form of additional Series A Notes in lieu of cash (“PIK Interest”). If
                        the Issuer so elects, any PIK Interest initially shall accrue and be paid at a
                        rate of 11.5% per annum compounded and payable semi-annually, and
                        subject to increase as described below. Interest will be payable semi-
                        annually in arrears and will be computed on the basis of a 360-day year.

                        With respect to any Series A Notes that remain outstanding on or after
                        July 15, 2021, the Series A Notes will be entitled to interest in cash at a
                        rate of 9.75% per annum compounded and payable semi-annually, or PIK
                        Interest, at the Issuer’s election, at a rate of 14% per annum compounded



DOCS_SF:102519.12
                    Case 20-12602-BLS              Doc 5       Filed 10/15/20         Page 63 of 70




                          and payable semi-annually.

                          Upon and during the existence of any Events of Default (defined below),
                          the applicable interest rate will increase by 2% per annum during the
                          continuation of the default.

 Final Maturity:          The Series A Notes shall mature 100 years from the Closing Date (the
                          “Final Maturity Date”). The Issuer shall be obligated to repay the unpaid
                          principal balance of the Series A Notes, together with all accrued and
                          unpaid interest thereon (including all PIK Interest), on the Final Maturity
                          Date.

 Mandatory                The Issuer shall redeem the outstanding Series A Notes for cash at a price
 Redemption:              equal to the unpaid principal balance thereof plus all accrued and unpaid
                          interest, upon the earlier of: (i) the Final Maturity Date; (ii) the
                          acceleration of all obligations under the Series A Notes following the
                          occurrence of an Event of Default; and (iii) a Deemed Liquidation.2

 Optional                 The Series A Notes may be repaid at the option of the Issuer, in whole and
 Redemption:              not in part, at any time before the Final Maturity Date, at a price equal to
                          the then outstanding principal amount plus all accrued and unpaid interest
                          thereon.

 Conversion:              Each $100.00 principal amount of Series A Notes is convertible at any
                          time into Trust Certificates representing 100 PPNs at the discretion of the
                          Series A Noteholder.

 Events of                (a) the Company shall fail to pay any interest, in cash or in kind, on the
 Default:                 Series A or Series B Notes after the same shall become due and payable,
                          (b) the Company shall fail to redeem the Restructuring Securities in
                          accordance with the Payment Priority Waterfall, or (c) any proceeding
                          shall be instituted by or against the Company under any law relating to
                          bankruptcy, insolvency, or reorganization.

 Financial                None.
 Covenants:

 Periodic                 On a semi-annual basis, the Company shall provide detailed interim and
 Reporting:               annual financial reports to all holders of Series A Notes, including without

 2
    Deemed Liquidation shall mean, in substance but not necessarily in form, (a) a sale, transfer, lease or other
 disposition, in a single transaction or series of related transactions, of all or substantially all of the assets of (i) the
 Company or (ii) White Eagle Asset Portfolio, LP or (b) the consummation of any transaction (including any merger
 or consolidation or whether by operation of law or otherwise), the result of which is that any one third party
 purchaser (or group of affiliated third party purchasers) becomes the beneficial owner, directly or indirectly, of more
 than fifty percent (50%) of the then outstanding Trust Certificates issued pursuant to the Grantor Trust Agreement
 (as discussed below in the section “Trust Certificates”) or of the surviving entity of any such merger or
 consolidation.



DOCS_SF:102519.12                                        -2-
                    Case 20-12602-BLS       Doc 5      Filed 10/15/20     Page 64 of 70




                        limitation information regarding any redemptions of Restructuring
                        Securities pursuant to the “Payment Priority” section above.

 Amendments             Any amendment, modification or other change to, or waiver of, the terms
 and Waivers:           and conditions of the Series A Notes that is adverse to the holders of the
                        Series A Notes, as reasonably determined by them, or that changes the
                        director designation rights, or that changes the Priority Payment Waterfall,
                        must be approved in writing by the holders of at least 75% of the
                        aggregate outstanding amount of the Series A Notes. All other
                        amendments, modifications, waivers relating to the Series A Notes shall be
                        approved in writing by the holders of at least 50% of the aggregate
                        outstanding amount of the Series A Notes.


 NEW SERIES B NOTES

 Ranking:               With respect to payments of interest and rights upon liquidation, winding
                        up or dissolution (whether voluntary or involuntary) or sale of the Issuer of
                        all or substantially all of its assets, the Series B Notes will rank senior to
                        the New PPNs, but junior to the Series A Notes. This ranking will be
                        reflected in the New Indenture Documents.

 Security:              None.

 Initial                The existing principal amount of the 5.0% Convertible Notes is
 Aggregate              $67,836,966. On the Closing Date and immediately before the exchange
 Principal              occurs, but subject to payment in full of any accrued but unpaid interest on
 Amount:                the 8.5% Senior Secured Notes, any Available Funds shall be used to pay
                        any accrued but unpaid interest on the 5.0% Convertible Notes. If
                        insufficient Available Funds exist to make such payment, the remainder of
                        any accrued but unpaid interest shall be capitalized and added to the
                        existing principal of the 5.0% Convertible Notes (the “Existing
                        Convertible Note Principal”) (the sum of the Existing Convertible Note
                        Principal and any capitalized accrued but unpaid interest, the “Aggregate
                        Principal Amount of the Convertible Notes”).

 Exchange Ratio: Each $100 of the Aggregate Principal Amount of the Convertible Notes
                 shall be exchanged on the Closing Date into (a) $100 of Series B Notes
                 and (b) Grantor Trust Certificates representing 10 PPNs.

 Interest:              The Series B Notes initially will be entitled to interest in cash at the rate of
                        5.0% per annum compounded semi-annually, subject to increase as
                        described below. At the Issuer’s election, the Issuer may pay all or a
                        portion of interest in the form of additional Series B Notes in lieu of cash
                        (“PIK Interest”). The aggregate amount of PIK Interest that is capitalized
                        as principal under the Series B Notes from and after the Closing Date shall
                        be referred to as the “Accrued Series B PIK Interest”. If the Issuer so



DOCS_SF:102519.12                                -3-
                    Case 20-12602-BLS       Doc 5      Filed 10/15/20     Page 65 of 70




                        elects, any PIK Interest initially shall accrue and be paid at a rate of 7.0%
                        per annum compounded semi-annually. Interest will be payable semi-
                        annually in arrears and will be computed on the basis of a 360-day year.

                        With respect to any Series B Notes that remain outstanding after February
                        15, 2023, the cash interest rate shall increase to 6.0% and the PIK Interest
                        Rate shall increase to 8.0%.

                        Upon and during the existence of any Events of Default (defined below),
                        the applicable interest rate will increase by 2.0% per annum during the
                        continuation of the default.

                        To the extent that the Company does not elect to pay interest on the Series
                        B Notes as PIK Interest, any such accrued and unpaid cash interest shall be
                        paid to holders of the Series B Notes before the Issuer uses any funds to
                        redeem the Series A Notes;

 Final Maturity:        The Series B Notes shall mature on the Final Maturity Date. The Issuer
                        shall be obligated to repay the unpaid principal balance of the Series B
                        Notes, together with all accrued and unpaid interest thereon (including all
                        PIK Interest), on the Final Maturity Date.

 Mandatory              The Issuer shall redeem the outstanding Series B Notes for cash at a price
 Redemption:            equal to the unpaid principal balance thereof plus all accrued and unpaid
                        interest, upon the earlier of (i) the Final Maturity Date; (ii) the acceleration
                        of all obligations under the Series B Notes following the occurrence of an
                        Event of Default; and (iii) a Deemed Liquidation.

 Optional               The Series B Notes may be repaid at the option of the Issuer, in whole and
 Redemption:            not in part, at any time before the Final Maturity Date, at a price equal to
                        the then outstanding principal amount plus accrued and unpaid interest
                        thereon.

 Conversion:            Each $100.00 principal amount of Series B Notes is convertible at any
                        time into Trust Certificates representing 200 PPNs at the discretion of the
                        Series B Noteholder.

 Events of              (a) the Company shall fail to pay any interest, in cash or in kind, on the
 Default:               Series A or Series B Notes after the same shall become due and payable,
                        (b) the Company shall fail to redeem the Restructuring Securities in
                        accordance with the Payment Priority Waterfall, or (c) any proceeding
                        shall be instituted by or against the Company under any law relating to
                        bankruptcy, insolvency, or reorganization.

 Financial              None.
 Covenants:




DOCS_SF:102519.12                                -4-
                    Case 20-12602-BLS       Doc 5     Filed 10/15/20    Page 66 of 70




 Periodic               On a semi-annual basis, the Company shall provide detailed interim and
 Reporting:             annual financial reports to all holders of Series B Notes, including without
                        limitation information regarding any redemptions of Restructuring
                        Securities pursuant to the “Payment Priority’ section above.

 Amendments             Any amendment, modification, or other change to, or waiver of, the terms
 and Waivers            and conditions of the Series A Notes or the Series B Notes that is adverse
                        to the holders of the Series B Notes, as reasonably determined by them, or
                        that changes the director designation rights, or that changes the Priority
                        Payment Waterfall, must be approved in writing by the holders of at least
                        75% of the aggregate outstanding amount of the Series B Notes. All other
                        amendments, modifications, waivers relating to the Series B Notes shall be
                        approved in writing by the holders of at least 50% of the aggregate
                        outstanding amount of the Series B Notes.

 NEW PPNS

 Ranking:               With respect to payments of interest and rights upon liquidation, winding
                        up or dissolution (whether voluntary or involuntary) or sale of the Issuer of
                        all or substantially all of its assets, the New PPNs (which underlie the
                        Grantor Trust Certificates) will rank junior to each of the Series A Notes
                        and the Series B Notes.

 Security:              None.

 Exchange Ratio: Each existing share of the Debtor’s common stock and vested warrants
                 will be exchanged on a one-for-one basis for one New PPN (subject, in the
                 case of the vested warrants, to adjustment for a cashless exercise thereof).
                 Each such New PPN will be deposited by the Company with the Grantor
                 Trust Trustee, which will issue an equal number of Grantor Trust
                 Certificate(s) to the holders thereof.

 Interest:              Funds shall be distributed to holders of the New PPNs only in the limited
                        circumstances set forth in “Payment Priority” below.

                        If funds are distributed to holders of the New PPNs (in the limited
                        circumstances set forth in “Payment Priority” section above), the paying
                        agent in respect of the Grantor Trust Certificates will declare distributions
                        on the Grantor Trust Certificates on a pro rata basis in an amount equal to
                        the distributions received in respect of the New PPNs, after deducting
                        reasonable fees and expenses applicable to the Grantor Trust.

 Final Maturity:        The New PPNs shall mature on the Final Maturity Date. The Issuer shall
                        be obligated to repay the unpaid principal balance of the New PPNs,
                        together with any applicable distributions thereon, on the Final Maturity
                        Date.




DOCS_SF:102519.12                               -5-
                    Case 20-12602-BLS      Doc 5      Filed 10/15/20    Page 67 of 70




                        The Grantor Trust Certificates shall mature on the Final Maturity Date.
                        Upon receipt of the proceeds of the Grantor PPNs on the Final Maturity
                        Date, the paying agent in respect of the Grantor Trust Certificates will pay
                        holders of the Grantor Trust Certificates the cash receipts and other
                        distributions it receives in respect of the New PPNs, after deducting fees
                        and expenses applicable to the Grantor Trust.

 Mandatory              The Issuer shall redeem the outstanding New PPNs on a pro rata basis for
 Redemption:            cash at a price equal to the unpaid principal balance thereof, plus any
                        applicable distributions thereon, plus any call premium associated with
                        such redemption, upon the earlier of (i) the Final Maturity Date; (ii) the
                        acceleration of all obligations under the New PPNs following the
                        occurrence of an Event of Default; and (iii) a Deemed Liquidation. Upon
                        receipt of such redemption proceeds, the paying agent in respect of the
                        Grantor Trust Certificates will redeem a pro rata portion of the Grantor
                        Trust Certificates and pay holders of such Grantor Trust Certificates the
                        cash receipts and other distributions it receives in respect of the
                        redemption of the New PPNs, after deducting fees and expenses applicable
                        to the Grantor Trust.

 Events of              (a) The Company shall fail to redeem the Restructuring Securities in
 Default:               accordance with the Payment Priority Waterfall or (b) any proceeding
                        shall be instituted by or against the Issuer under any law relating to
                        bankruptcy, insolvency, or reorganization.

 Financial              None.
 Covenants:

 GRANTOR TRUST CERTIFICATES

 Issuance of            The Grantor Trust Certificates shall be issued pursuant to a Grantor Trust
 Trust                  Agreement between the Debtor, as grantor, and Grantor Trust Trustee.
 Certificates:          Each Grantor Trust Certificate will represent one New PPN having a
                        principal amount equal to the greater of (i) the closing price of the
                        Debtor’s common stock immediately preceding the Petition Date or (ii) the
                        closing price of the Debtor’s common stock immediately preceding the
                        Effective Date. The Grantor Trust Trustee will hold the New PPNs
                        underlying the Grantor Trust Certificates and the holders of the New PPNs
                        will have rights as provided in the Grantor Trust Agreement.

 Grantor Trust          The agreement between Lamington and the Grantor Trust Trustee setting
 Agreement:             forth the terms of the Grantor Trust Certificates, to be governed by
                        Cayman Islands law.

 Grantor Trust          A Cayman Islands-domiciled trust company (or its affiliate) acceptable to
 Trustee:               the holders of a majority of Series B Notes.




DOCS_SF:102519.12                               -6-
                    Case 20-12602-BLS        Doc 5      Filed 10/15/20   Page 68 of 70




 PAYMENT PRIORITY

 Payment                 Lamington shall retain a minimum cash balance of at least $5,000,000 (the
 Priority:               “Minimum Cash Balance”) until such time that all of the Series A Notes
                         and Series B Notes are retired or repurchased following the Effective Date
                         to fund operating expenses and contingencies and a nominal profit
                         amount; provided that the Board of Directors of Lamington may reduce
                         the Minimum Cash Balance, (a) by $1,000,000 no more often than once
                         every six (6) months through December 31, 2022 until the Minimum Cash
                         Balance reaches $3,000,000, acting by majority vote, and (b) if additional
                         reduction is desired after December 31, 2022, to $2,000,000, acting by
                         Defined Majority Approval (as will be defined in the New Indenture
                         Documents). The Minimum Cash Balance shall be reported as of June 15
                         and December 15 of each year, and shall be certified by a director,
                         manager or officer of Lamington as true and correct. Falling below the
                         Minimum Cash Balance will not constitute an event of default under any
                         of the Restructuring Securities.

                         On any date up to and including December 31, 2022, the Company may, at
                         its option, but subject to approval by the Company’s Board of Directors
                         (without requiring a Defined Majority Approval), repurchase the Series A
                         Notes and/or the Series B Notes in the open market, provided that the
                         Minimum Cash Balance is maintained immediately following such
                         repurchasing transaction (“Open Market Repurchases”).

                         For so long as the Minimum Cash Balance is maintained, any funds held
                         by the Company in excess of the Minimum Cash Balance and remaining
                         after any Open Market Repurchases (“Available Funds”) shall be
                         distributed to the holders of the Restructuring Securities in accordance
                         with the following payment priority waterfall outlined below (the
                         “Payment Priority Waterfall”).

                         Cash interest on the Series A Notes and Series B Notes shall be paid only
                         to the extent of Available Funds, as detailed in the Payment Priority
                         Waterfall.

                         Payment Priority Waterfall:

                              1) First, holders of the Series A Notes shall receive, on a semi-annual
                                  basis3, all accrued and unpaid interest in full, including any
                                  arrears, and for the avoidance of doubt such interest payment shall
                                  not include a catch-up cash interest payment for any PIK interest
                                  that has been previously capitalized as principal, but shall include
                                  any increase in cash interest payable as a result of such PIK

 3
     June 30 and December 31 of each year.



DOCS_SF:102519.12                                 -7-
                    Case 20-12602-BLS        Doc 5      Filed 10/15/20   Page 69 of 70




                                  Interest capitalization on the previous payment dates.           If
                                  insufficient Available Funds exist to pay interest on the Series A
                                  Notes, in full, such Available Funds shall be used to make cash
                                  interest payments on a pro rata basis to holders of the Series A
                                  Notes, and any remaining interest owed shall be paid as PIK
                                  Interest and capitalized as principal.

                              2) Second, holders of the Series B Notes shall receive, on a semi-
                                 annual basis4, all accrued and unpaid interest in full, including any
                                 arrears, and for the avoidance of doubt such interest payment shall
                                 not include a catch-up cash interest payment for any PIK Interest
                                 that has been previously capitalized as principal, but shall include
                                 any increase in cash interest payable as a result of such
                                 capitalization on the previous payment dates. If insufficient
                                 Available Funds exist to pay interest on the Series B Notes, in full,
                                 such Available Funds shall be used to make cash interest
                                 payments on a pro rata basis to holders of the Series B Notes, and
                                 any remaining interest owed shall be paid as PIK Interest and
                                 capitalized as principal.

                              3) Third, after December 31, 2022, the retirement of Class D Units
                                 outstanding in White Eagle Asset Portfolio, LP (“White Eagle”)
                                 until all such Class D Units are retired.

                              4) Fourth, after December 31, 2022, until all Series A Notes have
                                 been redeemed or repaid in full, the Company shall redeem any
                                 and all of the Series A Notes at a price equal to the outstanding
                                 principal amount of the Series A Notes being redeemed plus
                                 accrued and unpaid interest thereon on a semi-annual basis that is
                                 substantially contemporaneous with its semi-annual Board of
                                 Directors’ meeting and/or reporting obligations, provided that the
                                 Minimum Cash Balance is maintained immediately following
                                 such redemption.

                              5) Fifth, after December 31, 2022, until sufficient Series B Notes,
                                 including Accrued Series B PIK Interest, such that the outstanding
                                 principal amount of Series B Notes (including Accrued Series B
                                 PIK Interest) does not exceed $30 million have been redeemed or
                                 repaid, the Company shall redeem any and all of the Series B
                                 Notes at a price equal to the outstanding principal amount of the
                                 Series B Notes being redeemed plus accrued and unpaid interest
                                 thereon on a semi-annual basis that is substantially
                                 contemporaneous with Lamington’s semi-annual meeting of the
                                 Board of Directors and/or reporting obligations, provided that the
                                 Minimum Cash Balance is maintained immediately following
 4
     June 30 and December 31 of each year.



DOCS_SF:102519.12                                 -8-
                    Case 20-12602-BLS     Doc 5      Filed 10/15/20    Page 70 of 70




                               such redemption.

                            6) Sixth, after December 31, 2022, 50% of the Available Funds shall
                               be used by Lamington to redeem any and all of the Series B Notes
                               at a price equal to the outstanding principal amount of the Series B
                               Notes being redeemed plus accrued and unpaid interest thereon,
                               and 50% of the Available Funds shall be paid to the holders of the
                               New PPNs, in each case on a semi-annual basis that is
                               substantially contemporaneous with Lamington’s semi-annual
                               Board of Directors’ meeting and/or reporting obligations,
                               provided that the Minimum Cash Balance is maintained
                               immediately following such redemption and payment.

                            7) Seventh, after December 31, 2022, after all Series B Notes have
                               been redeemed or repaid in full, any remaining Available Funds
                               shall be paid to the holders of the New PPNs on an annual basis.

                            For the avoidance of doubt, prior to December 31, 2022, only
                               Sections 1 and 2 will apply (and Sections 3-7 will not apply).




DOCS_SF:102519.12                              -9-
